La Juez Asociada Señora Naveira de Rodón
emitió la opinión del Tribunal.
Se nos cuestiona la constitucionalidad de los Arts. 2 y 7 de la Ley de Reclamaciones y Demandas contra el Estado, Ley Núm. 104 de 29 de junio de 1955, según enmendada, 32 L.P.R.A. sees. 3077 y 3082. Éstos disponen una cantidad máxima compensable para reclamaciones por daños y per-juicios causados por acción u omisión culposa o negligente de cualquier funcionario, agente o empleado del Estado Li-bre Asociado de Puerto Rico ocurridos mientras actuaba en capacidad oficial y dentro del marco de sus funciones. He-mos consolidado los recursos que plantean esta controver-sia: Defendini Collazo v. E.L.A., RE-88-196, RE-88-199, y Fuentes v. Álamo, RE-90-371.
HH

Hechos

A. Defendini Collazo v. E.L.A., RE-88-196, RE-88-199
El 27 de octubre de 1984, cerca de las nueve de la noche (9:00 p.m.), la Sra. María Calas llamó a un cuartel de la Policía para informar que una persona estaba rompiendo focos de la Autoridad de Energía Eléctrica en la segunda sección de la Urbanización Turabo Gardéns de Caguas. El *35Policía Juan J. Cotto fue al lugar y, luego de hablar con la querellante, se dirigió al patio de la casa donde se encon-traba el poste de alumbrado en cuestión. Esta resultó ser la casa del codemandante Sr. Ed Defendini. El policía Co-tto estacionó su patrulla en dirección al patio de la casa de Defendini y dejó las luces encendidas. Además, desenfundó su revólver tan pronto llegó al lugar.
Al observar al señor Defendini, el policía Cotto le indicó que se acercara. Defendini comenzó a correr en dirección a su residencia, atravesó ésta y salió hacia la calle con el propósito de huir. El policía le siguió para arrestarle e hizo un disparo al aire. Defendini se detuvo y le propinó una patada en el pecho al policía. Comenzaron a forcejear y, en medio de la lucha, ocurrió el segundo disparo que hirió al señor Defendini en la región de la ingle de la pierna izquierda. Esto le ocasionó una fractura del fémur.
Defendini estuvo hospitalizado desde 28 de octubre hasta el 8 de noviembre de 1984 en el Hospital Universitario. Allí se le practicó una cirugía y se le colocó un yeso que lo inmovilizó totalmente durante mes y medio. El 9 de noviembre fue trasladado al Hospital Subregional de Caguas. El 17 de enero de 1985 fue dado de alta.
Como resultado de este incidente, Ed Defendini quedó con incapacidad de movimiento en la extremidad izquierda. Ésta sufrió un acortamiento de tres (3) pulgadas. El señor Defendini necesita utilizar muletas para moverse de un sitio a otro.
El 5 de febrero de 1985 Ed Defendini, su padre Egmidio Defendini, su madre Rufina Acosta y la sociedad de ganan-ciales compuesta por éstos últimos demandaron al Estado Libre Asociado de Puerto Rico (en adelante E.L.A.) y al Policía Juan J. Cotto en daños y perjuicios por razón del incidente ocurrido entre Ed Defendini y el policía Cotto. Los demandantes alegaron que mientras Cotto realizaba funciones oficiales como policía para el E.L.A. agredió ne-gligentemente a Defendini, ocasionándole daños.
*36El Tribunal Superior, Sala de Caguas, en Sentencia Par-cial de 14 de septiembre de 1987 determinó que el E.L.A. responde por la actuación negligente del policía Cotto. Pos-teriormente se celebró una vista para determinar el monto de las compensaciones a concederse. En Sentencia de 15 de diciembre de 1987 el tribunal de instancia concedió a Ed Defendini doscientos mil dólares ($200,000) por concepto de sufrimientos físicos y mentales, y veintitrés mil doscien-tos cuarenta y nueve dólares ($23,249) por disminución de su capacidad productiva. Al Sr. Egmidio Defendini le con-cedió dieciocho mil dólares ($18,000) en compensación por sus angustias mentales y cinco mil trescientos cincuenta dólares ($5,350) por gastos incurridos y gastos futuros re-lacionados con el cuido de su hijo. A la Sra. Rufina Acosta se le adjudicaron trece mil dólares ($13,000) en concepto de angustias mentales.(1) Sin embargo, el tribunal añadió que por razón de la aplicación de los límites de cuantías dis-puestos por la Ley Núm. 104, supra, el monto total de la compensación a pagarse a los demandantes no podía exce-der el tope de ciento cincuenta mil dólares ($150,000). Por esto ordenó que se prorratearan las cuantías adjudicadas.
De esta sentencia recurrieron ante nos, tanto los de-mandantes como el E.L.A. Los demandantes en el recurso RE-88-196 alegaron que el foro de instancia erró:
...al reconocer la inmunidad del soberano imponiendo límites sobre las cuantías concedidas y al no imponer honorarios de abogados, ni intereses a partir de la radicación de la demanda. (2)
*37Por su parte, el E.L.A., en su recurso de revisión RE-88-199, alegó la comisión del error siguiente:
(l)Erró el Tribunal de Instancia, al dictar una sentencia contra el Estado Libre Asociado imponiendo el pago de una indem-nización total de $254,249.00 a los tres demandantes inclu-yendo $223,249.00 a uno de ellos en clara contravención con lo dispuesto por la Ley Núm. 104 de 29 de junio de 1955, según enmendada. En la que establece un límite de responsabilidad del Estado de $75,000.00 en casos de un reclamante con una sola causa de acción y de $150,000.00 en casos de un recla-mante con varias causas de acción o en casos de varios reclamantes.
B. M.F.R. v. Álamo García, RE-90-371(3)
El 24 de abril de 1987 el niño J.A.Q.F. (en adelante José), de siete (7) años de edad, cursaba el segundo grado en la Escuela Segunda Unidad de Sabana en Luquillo. Esta colinda con una finca privada de vegetación abundante. Para la fecha antes señalada, la escuela no dis-ponía de servicio de vigilancia.
Ese día, cerca de las once de la mañana (11:00 a.m.), José y otros estudiantes disfrutaban de la hora del recreo den-tro de los predios de la escuela. Apareció, entonces, el Sr. Víctor Alamo por el lado exterior de la veija de alambre eslabonado de la escuela. Álamo llamó a José y le tiró unas monedas junto a un envase vacío para que se lo llenara de agua del comedor escolar. José buscó el agua y al ir a en-tregarla atravesó un gran hueco que había en la verja. Álamo y José desaparecieron entre la vegetación de la finca colindante.
Algún tiempo después regresó José. Este lloraba y sus compañeros lo llevaron ante la directora. Ésta y la traba-jadora social lo interrogaron. José tenía hierba adherida a su camisa y tierra en sus manos, gemía constantemente y *38se resistió a hablar. Sólo expresó que un hombre se lo había llevado.
La directora y la trabajadora social llevaron a José donde se encontraba su madre. Luego, todos fueron al con-sultorio del pediatra doctor Vázquez, en Fajardo. El doctor diagnosticó que el niño había sido sodomizado. Informó so-bre lo ocurrido a la Policía y ordenó la hospitalización del menor. José tuvo que ser intervenido quirúrgicamente. Es-tuvo seis (6) días en el Hospital Dr. Gubern en Fajardo.
El 2 de junio de 1987 la madre de José y éste demanda-ron en daños y perjuicios al Departamento de Educación, al Sr. Víctor Álamo, a la Sra. Alejandrina Ríos, directora de la escuela, al Sr. Florentino Figueroa, empleado del Muni-cipio de Luquillo, y al Sr. Ovidio Figueroa, Alcalde de Luquillo. Los demandantes alegaron que los funcionarios del Estado actuaron negligentemente al incumplir su de-ber de vigilancia en favor de los estudiantes del plantel escolar.
El 6 de octubre de 1987 el Tribunal Superior, Sala de Humacao, dictó sentencia parcial desestimando la de-manda en cuanto a Ovidio Figueroa. Posteriormente el E.L.A. radicó demanda contra tercero, contra el Sr. Floren-tino Figueroa y el Municipio de Luquillo imputando que ellos eran los encargados de la vigilancia del plantel. El Estado, luego, desistió de su demanda contra tercero.
La vista en su fondo se celebró el 3 y 4 de abril de 1990.(4) El 6 de abril el tribunal emitió sentencia en la que declaró que el E.L.A. y Víctor Álamo eran responsables solidariamente por los daños sufridos por los demandantes.
El tribunal de instancia calculó la compensación por los daños morales del menor en ciento veinticinco mil dólares ($125,000), los daños físicos en quince mil dólares ($15,000), y los daños patrimoniales consistentes en el tra-tamiento psiquiátrico futuro en veinticinco mil dólares *39($25,000). Con relación a la codemandante M.F.R., el tribunal determinó que sus daños morales ascienden a setenta mil dólares ($70,000) y los patrimoniales a diez mil dólares ($10,000). No obstante, añadió:
Por la limitación a la responsabilidad del Estado que impone la Ley Núm. 104 del 30 de junio de 1955, en su Art. 2, según ha sido repetidamente reformado, y cuya constitucionalidad soste-nemos, se condena al ESTADO al pago de $75,000 al menor JOSE, y $75,000 a la madre, la SRA. M.F.R., más las costas y gastos del pleito.
Los demandantes presentaron recurso de revisión contra la sentencia. En éste alegaron que el foro de instancia erró:
... al no resolver que los Artículos 2 y 7 de la Ley 104 del 29 de junio de 1955, según enmendada son inconstitucionales.!5)
Examinaremos, en primer lugar, la controversia relativa a la constitucionalidad de los Arts. 2 y 7 de la Ley Núm. 104, supra.(6) Esta ley constituye una renuncia par-*40cial condicionada de la inmunidad soberana que protege al Estado. Meléndez v. E.L.A., 81 D.P.R. 824, 826-827 (1960).(7) Comenzaremos nuestro análisis con un trasfondo histórico de la doctrina de la inmunidad soberana.
H-i

Trasfondo histórico

La inmunidad soberana es una doctrina que impide que se inste un procedimiento judicial contra el Estado en las cortes estatales, a menos que éste consienta a ello. Además, postula que el Estado no responde por los daños ocasionados por sus oficiales, agentes o empleados en el desempeño de sus funciones. Civil Actions Against State and Local Government, Its Divisions, Agencies and Officers, 2da ed., Colorado, Ed. Mc Graw-Hill, 1992, Vol. 1, *41pág. 2; Blacks Law Dictionary, 5ta ed., St. Paul, Ed. West Publishing Co., 1979, pág. 1252; F. Harper, F. James y O. Gray, The Law of Torts, 2da ed., Boston, Ed. Little, Brown and Co., 1986, Vol. 5, pág. 596.
La mayoría de los tratadistas sostienen que la doctrina proviene del derecho anglosajón.(8) Harper, James y Gray, op. cit., págs. 597-600; Civil Actions Against State and Local Government, Its Divisions, Agencies and Officers, supra, pág. 19; G.U. Pugh, Historical Approach to the Doctrine of Sovereign Immunity, 13 La. L. Rev. 476, 477 (1953). Sus orígenes se remontan a la época feudal europea. Esta doctrina constituye la conceptuación de un fenómeno que ocurría por razón de la jerarquía de autori-dad existente en la sociedad feudal.
El fundamento de dicha sociedad lo constituían los vasallos. El señor feudal ejercía la autoridad sobre ellos. Las disputas entre vasallos eran resueltas por éste. Él im-plantaba la ley y el derecho entre sus vasallos, pero era imposible que ellos procuraran hacer reclamaciones en su contra debido a que el señor feudal era el juez de las con-troversias y quien disponía los remedios. Entre él y sus vasallos no existía otro juez, sino él mismo. Por lo tanto, era conceptual y materialmente imposible que él adjudi-cara una reclamación en contra suya.
Dentro de esta organización social, el señor feudal era, a su vez, vasallo de otro señor y estaba sujeto a las cortes de éste. A este segundo nivel de autoridad se repetía la misma situación que impedía que el señor feudal fuera objeto de reclamación alguna ante sus propias cortes.
*42Este fenómeno se repetía hasta llegar al más alto nivel en la pirámide de autoridad, el Rey. Éste no podía ser obli-gado a responder ante reclamaciones de sus inferiores. No existía tribunal superior a él que le pudiera compeler a actuar. Véanse: L. Hurwitz, The State as a Defendant: Governmental Accountability and the Redress of Individual Grievances, Connecticut, Ed. Greenwood Press, 1981, pág. 11; H. Street, Governmental Liability: A Comparative Study, London, Cambridge University Press, 1953, pág. 1; D.E. Engdahl, Immunity and Accountability for Positive Governmental Wrongs, 44 U. Colo. L. Rev. 1, 2-3 (1972).
En resumen, las primeras manifestaciones de lo que luego se conocerá como la doctrina de la inmunidad soberana son producto de la peculiar organización y ejercicio de la autoridad en el sistema feudal y no de la creencia de que los señores feudales o el Rey estuvieran por encima de la ley. Pugh, supra, pág. 478; Harper, James y Gray, op. cit., pág. 598.
Luego, el desarrollo del Estado como entidad política y el concepto del derecho divino de los reyes hicieron que la inmunidad feudal evolucionara hasta convertirse en la in-munidad de la monarquía inglesa. Pugh, supra, págs. 478-479. Ésta se sustentaba en la idea de que el Rey era incapaz de ocasionar daños.(9) íd.
Sin embargo, el hecho de que no se pudiera demandar al Rey eo nomine no impedía que se obtuviese remedio contra el Estado. Existían diversos procedimientos judiciales para lograr esto. El más conocido de ellos es el llamado petition of right. Éste era un procedimiento a través del cual se solicitaba el consentimiento del Rey para que se adjudicara una controversia que pudiera tener impacto sobre intere-ses propietarios de la Corona o el Tesoro. El petition of *43right no estaba disponible para instar acciones por daños y perjuicios causados por los servidores del Rey. En estos ca-sos sólo se permitía que la víctima demandara al oficial en su carácter personal. L.L. Jaffe, Suits Against Governments and Officers: Sovereign Immunity, 77 Harv. L. Rev. 1, 2-19 (1963); Pugh, supra, págs. 479-480.
El concepto de la inmunidad soberana pasó de Inglaterra a Estados Unidos. Varios estudiosos sostienen que la incorporación de esta doctrina en el derecho estadounidense es un misterio debido a la falta de justificación histórica. y filosófica para ello. J.D. Lee y B.A. Lindahl, Modern Tort Law: Liability and Litigation, Illinois, Ed. Callaghan, 1988, Vol. I, Sec. 16.01, pág. 553; Harper, James y Gray, op. cit., pág. 599; Street, supra, pág. 8; Pugh, supra, págs. 480-481. Algunos señalan que la doctrina se adoptó como parte del common law prevaleciente en ese momento. Pugh, supra, pág. 480; Street, supra, pág. 8. Sin embargo, la posición mayoritaria se inclina por una explicación contraria. Esta sostiene que durante la guerra de independencia los estados incurrieron en una cantidad sustancial de deudas y que, con el fin de evitar el cobro judicial de las mismas, éstos dieron su avenencia a la doctrina de la inmunidad soberana. Engdahl, supra, pág. 6; Jaffe, supra, pág. 19; Street, supra, págs. 8-9; Pugh supra, págs. 480-481.
Sin embargo, algunos años después de la ratificación de la Constitución, el Tribunal Supremo determinó en Chisholm v. Georgia, 2 U.S. 419 (1793), que un ciudadano de un estado podía demandar en daños a otro estado, en las cor-tes'federales, por incumplimiento de contrato (assumpsit). Pugh, supra, pág. 483.
Esta decisión generó gran consternación entre los estados. En reacción a la misma, en 1794, fue propuesto el texto de la enmienda undécima y en 1798, ésta fue ratificada. Posteriormente el Tribunal Supremo hizo expre-*44siones en las que reconoció la aplicabilidad de la doctrina a los estados. Cohens v. Virginia, 19 U.S. 264, 378 (1821).
En 1855 el Congreso adoptó el Court of Claims Act, 28 U.S.C. secs. 1491-1506 (1983). A través de esta ley, el Go-bierno federal consintió a que se instaran procedimientos judiciales en su contra por reclamaciones fundadas en con-tratos, en las leyes o en la reglamentación federal. W.B. Wright, The Federal Tort Claims Act: Analysed and Annotated, Nueva York, Ed. Central Book Co., 1957, pág. 4.
En 1868 el Tribunal Supremo emitió tres (3) opiniones en las que justificó la adopción de la doctrina de la inmu-nidad soberana por ser una política pública fundamentada en la necesidad de proteger al Gobierno para que éste pueda realizar aquellas funciones que le son esenciales.
Every government has an inherent right to protect itself against suits, and if, in the liberality of legislation, they are permitted, it is only on such terms and conditions as are prescribed by statute. The principle is fundamental, applies to every sovereign power, and but for the protection which it affords, the government will be unable to perform the various duties for which it was created. Nichols v. United States, 74 U.S. 122, 126 (1868). Véanse, además: The Siren, 74 U.S. 152, 153-154 (1868); Gibbons v. United States, 75 U.S. 269, 275 (1868).
En 1882 el Tribunal Supremo, en su opinión para el caso United States v. Lee, 106 U.S. 196, 205-209 (1882), parece abandonar sus anteriores declaraciones al atacar severa-mente la adopción de la doctrina de inmunidad soberana en Estados Unidos. Este destacó que los fundamentos his-tóricos y filosóficos de la misma son inconsistentes con el sistema democrático que estableció la Constitución.
What were the reasons which forbid that the King should be sued in his own court, and how do they apply to the political body corporate which we call the United States of America? As regards to the King, one reason given by the old judges was the absurdity of the King’s sending a writ to himself to command the King to appear in the King’s court. No such reason exists in ■ our government, as process runs in the name of the President, *45and may be served on the Attorney-General, as was done in Chisholm v. Georgia, 2 Dali. 419. United States v. Lee, supra, pág. 206.
Under our system the people, who there called subjects, are the sovereign. Their rights, whether collective or individual, are not bound to give away to a sentiment of loyalty to a person of a monarch. The citizen here knows no person, however near to those in power or however powerful himself, to whom he need yield the rights which the law secures to him when it is well administered. When he, in one of the courts of competent jurisdiction, has established his right to property, there is no reason why deference to any person, natural or artificial, not even the United States, should prevent him from using means which the law gives him for the protection and enforcement of that right. (Énfasis en el original.) United States v. Lee, supra, págs. 208-209.
Sin embargo, luego el Tribunal volvió a reconocer la doc-trina en toda su extensión. En algunas ocasiones trata de justificar su adopción, e.g., Kawananakoa v. Polyblank, 205 U.S. 349, 353 (1907); The Western Maid, 257 U.S. 419, 432-433 (1922). En otras meramente reconoce su existen-cia y virtualidad, pero no se preocupa por justificarla, e.g., Keifer and Keifer v. R.F.C., 306 U.S. 381, 388 (1939); U.S. v. Shaw, 309 U.S. 495, 500-501 (1940).
El Court of Claims Act no permitía que se demandara al Gobierno federal en daños y perjuicios por actuaciones de sus funcionarios. No es hasta 1946, con la aprobación del Federal Tort Claims Act, que el Congreso da su consenti-miento para que se insten pleitos en daños:
against the United States, for money damages, .... for injury or loss of property, or personal injury or death caused by the negligent or wrongful act or omission of any employee of the government while acting within the scope of his office or employment, under circumstances where the United States, if a private person, would he liable to the claimant in accordance with the law of the place where the act or omission occured. 28 U.S.C. sec. 1346(b) (1983).
El consentimiento otorgado fue limitado y condicionado a ciertas causas de acción. La ley contiene una enumera-*46ción de reclamaciones en las que el Estado conserva su inmunidad. 28 U.S.C. see. 2680 (1994). Además, no existe límite monetario para las compensaciones que se pueden imponer contra el Estado.(10)
En resumen, la doctrina de la inmunidad soberana es un principio firmemente establecido en el derecho angloamericano. Ahora examinaremos el desarrollo de la misma en Puerto Rico.
l — l ( — <

Desarrollo de la doctrina en Puerto Rico

Durante los últimos años de la dominación española en Puerto Rico parece haber prevalecido el principio de la res-ponsabilidad civil del Estado en algunas situaciones.(11) Sin embargo, con el cambio de soberanía llegó la doctrina de la inmunidad soberana.
Nos enfrentamos por primera vez a la controversia de si el Estado podía o no ser demandado sin haber dado su consentimiento para ello en Rosaly v. El Pueblo et al, 16 D.P.R. 508 (1910). Allí concluimos que procedía una de-manda de reivindicación contra el Pueblo de Puerto Rico, aún cuando éste no había consentido a ser demandado, de-bido a que su consentimiento no era necesario por no ser un ente soberano. íd., pág. 510. La soberanía residía en Estados Unidos. Además, el Acta Foraker no le concedió a Puerto Rico la protección de la inmunidad soberana. Id., pág. 511. El Juez MacLeary emitió opinión disidente. Este interpretó que la See. 7 del Acta Foraker, 31 Stat. 77, Do-cumentos Históricos, See. 7, L.P.R.A., Tomo 1, ed.1982, con-firió a Puerto Rico el beneficio de la inmunidad soberana. Rosaly v. El Pueblo et al, supra, págs. 525-526. En Díaz v. *47El Pueblo et al, 17 D.P.R. 60, 64 (1911), se reiteró la inapli-cabilidad de la doctrina.
La controversia sobre si la inmunidad soberana protege o no al Pueblo de Puerto Rico se presentó ante el Tribunal Supremo de Estados Unidos en Porto Rico v. Rosaly, 227 U.S. 270 (1913). El Tribunal revocó nuestra decisión en Rosaly v. El Pueblo, supra, y concluyó que Puerto Rico po-día invocar la inmunidad soberana a su favor.
It is not open to controversy that aside from the existence of some exception the government which the organic act established in Porto Rico is of such nature as to come within the gene- ■ ral rule exempting a government sovereign in its attributes from being sued without its consent. Porto Rico v. Rosaly, supra, pág. 273.
De esta manera se incorporó por fíat judicial la doctrina de la inmunidad soberana en el Derecho puertorriqueño. Alava e Iturregui v. Pueblo de Puerto Rico, 20 D.P.R. 90, 91 (1914); El Pueblo v. Neagle, 21 D.P.R. 356, 358 (1914).
En 1916 se aprobó la primera ley que autorizó a que se instaran demandas contra el Estado. La Ley Núm. 76 de 13 de abril de 1916 (32 L.P.R.A. see. 3061) permitió que se radicaran pleitos contra el Estado sólo en casos de reivin-dicación de bienes muebles o inmuebles o derechos sobre los mismos, y por daños y perjuicios fundamentados en contratos celebrados después de 1ro de julio de 1916, Leyes de Puerto Rico, págs. 155, 156-157. Esta ley no imponía un límite a la cuantía compensable.
Aunque este estatuto constituyó una renuncia a la in-munidad soberana, la misma fue parcial y limitada a las causas de acción que hemos expresado. Esta ley no permi-tía que se demandara al Estado por conducta torticera. Para ello se utilizó el mecanismo de las leyes especiales. En éstas, la Legislatura autorizaba a una persona en particular a incoar una demanda para reclamar daños por una actuación determinada de funcionarios del Estado. Véanse: S.P. Amadeo, La responsabilidad civil del pueblo de Puerto *48Rico: estudio de Derecho Público, Río Piedras, Ed. U.P.R., 1944, págs. 38-44; Meléndez v. E.L.A., supra, pág. 830, esc. 5; Valiente y Cía. v. Pueblo, 71 D.P.R. 646, 647-648 (1950).
La Ley Núm. 76, supra, fue enmendada en 1928 a los efectos de eliminar la limitación relativa a que las deman-das por daños y perjuicios tenían que fundamentarse en obligaciones contractuales. La Ley Núm. 11 de 18 de abril de 1928 (32 L.P.R.A. sees. 3061-3064) autorizó demandas contra El Pueblo de Puerto Rico por reclamaciones de da-ños y perjuicios en general. Al igual que la Ley Núm. 76, supra, ésta no dispuso un límite a la cuantía compensable. 1928 Leyes de Puerto Rico 130-133.
En 1951 se volvió a enmendar la Ley Núm. 76, supra. El propósito de la enmienda fue conceder al Pueblo de Puerto Rico un término de veinte (20) días para formular su alegación. Ley Núm. 410 de 11 de mayo de 1951, Leyes de Puerto Rico, págs. 1092-1093; 32 L.P.R.A. see. 3061.
La Convención Constituyente discutió, el 4 de enero de 1952, la deseabilidad de incluir en la Carta de Derechos de nuestra Constitución una sección de renuncia a la inmuni-dad soberana. Después de un amplio debate al respecto, los delegados rechazaron esta propuesta. 3 Diario de Sesiones de la Convención Constituyente 1527, 1530-1549 (1952). Más adelante examinaremos esto en detalle.
En 1955 se derogó la Ley Núm. 76, supra, y se aprobó en su lugar una nueva ley para autorizar reclamaciones y de-mandas contra el Estado, la Ley Núm. 104 de 29 de junio de 1955, Leyes de Puerto Rico, págs. 550-557; 32 L.P.R.A. sees. 3077-3084. Esta constituyó una amplia renuncia a la protección de la inmunidad soberana por parte del Estado. Meléndez v. E.L.A., supra, pág. 827. En este estatuto, por primera vez, la Asamblea Legislativa dispuso un límite a la cuantía compensable contra el Estado. A estos efectos, en el Informe de la Comisión de lo Jurídico Civil se expresó
[la] Comisión cree que una legislación de esta naturaleza es altamente necesaria y deseable en Puerto Rico ya que la vieja *49idea de que no se podía demandar al Estado sin su previo con-sentimiento se ha ido descartando. No se ha querido conceder ilimitadamente autorización para demandar al Pueblo de Puerto Rico y se ha fijado esa autorización en una cuantía que no excederá $15,000 dólares. (Énfasis suplido.) 3 Diario de Se-siones de la Asamblea Legislativa (Senado), Vol. VI, pág. 1787 (1955).
Además, se dispuso expresamente la responsabilidad vi-caria del Estado por los daños ocasionados por sus emplea-dos al actuar en capacidad oficial y dentro del marco de su función. Art. 2(a) de la Ley Núm. 104, supra, 32 L.P.R.A. sec. 3077(a). A estos efectos se enmendó también el Art. 1803 del Código Civil, 31 L.P.R.A. see. 5141. Art. 10 de la Ley Núm. 104, supra, 31 L.P.R.A. sec. 5142.
En 1965, mediante la Ley Núm. Ill de 30 de junio de 1965 (32 L.P.R.A. sec. 3077), se dispuso que cuando la ac-ción u omisión de un funcionario cause daños a más de una persona, o cuando sean varias las causas de acción a que tenga derecho un solo perjudicado, la cantidad máxima compensable será treinta mil dólares ($30,000). 1965 Le-yes de Puerto Rico 331.
En 1979 resolvimos el caso Galarza Soto v. E.L.A., 109 D.P.R. 179 (1979). Allí interpretamos el alcance del Art. 6(d) de la Ley Núm. 104, supra, 32 L.P.R.A. see. 3081(d), que dispone excepciones a la renuncia de la inmunidad soberana del Estado, es decir, situaciones en las que el E.L.A. conserva su inmunidad.(12) Determinamos que el Estado responde al amparo de la Ley Núm. 104, supra, por actuaciones negligentes de sus funcionarios cuando "el elemento de negligencia o descuido en la actuación del agente *50supere cualquier grado de responsabilidad criminal pre-sente en su conducta”. Galarza Soto v. E.L.A., supra, pág. 182. No consideramos la controversia relativa a la validez constitucional de la Ley. íd., pág. 180 esc. 1. Sin embargo, las opiniones de los Jueces Asociados Señores Rigau, Díaz Cruz e Irizarry Yunque atendieron este asunto.
En su opinión disidente en parte y concurrente en parte, el Juez Asociado Señor Rigau, luego de exponer amplia-mente el trasfondo histórico y désarrollo de la doctrina de inmunidad soberana, sostuvo que la misma es inconstitucional. Esto, por constituir una violación del principio de la igual protección de la ley "al establecer que se pueden recobrar daños causados por particulares y no los causados por el Estado ... esa clasificación carece de base racional, lo cual también la hace inconstitucional”. (Enfasis suplido.) Galarza Soto v. E.L.A., supra, págs. 201-202. Además, expresó que la doctrina viola uno de los principios generales del Derecho, la equidad. Id.
El Juez Asociado Señor Irizarry Yunqué declaró, en su opinión particular, que la ley es inconstitucional por violar la igual protección de las leyes y la cláusula del debido proceso de ley al impedir o limitar el acceso a los tribunales a las personas a quienes el Estado causa daño. Galarza Soto v. E.L.A., supra, págs. 206-210. Además, sostuvo que la inmunidad soberana es contraria a nuestro ordena-miento constitucional. Id., pág. 205.
En su opinión concurrente, el Juez Asociado Señor Díaz Cruz señaló que la ley no adolece de vicio constitucional alguno. “En nuestro medio, donde tanto el Estado, como sus funcionarios, como los propios terceros perjudicados en general son parcos en recursos, debemos evadir la solución drástica y optar por un adecuado aumento en los límites de responsabilidad, acción que corresponde a la Asamblea Legislativa. La moderación que representa la limitación de cuantías y la exclusión de ciertas acciones por el Art. 6 de la Ley Núm. 104, de 29 junio de 1955 (32 L.P.R.A. secs. *513077 y 3081), no contraviene el debido proceso ni niega la igual protección de las leyes.” Galarza Soto v. E.L.A., supra, págs. 203-204.
Estas opiniones en Galarza Soto v. E.L.A., supra, son las primeras manifestaciones de miembros de este Tribunal relativas a la constitucionalidad de la Ley Núm. 104, supra. Sólo dos (2) años después se nos presentó otra vez esta controversia.
En Torres v. Castillo Alicea, 111 D.P.R. 792 (1981), se nos cuestionó la constitucionalidad de los Arts. 2(a), (c) y 7 de la Ley Núm. 104, supra, 32 L.P.R.A. secs. 3077(a), 3077(c) y 3082.(13) Allí sostuvimos que los mismos eran in-*52constitucionales por violar la garantía de la igual protec-ción de las leyes y el principio de separación de poderes. Torres v. Castillo Alicea, supra, págs. 798 y 803. El es-quema creado por la ley promovía la impermisible intromi-sión de la Asamblea Legislativa en el proceso judicial a través de dispensas de las cuantías máximas de compen-sación dispuestas* por el citado Art. 2. Determinamos que esto constituía una violación del principio de separación de poderes, pues los afectados por una sentencia limitada a la cuantía máxima compensable recurrían a la Legislatura para que ésta les eximiera de la misma. De esta manera podían recibir compensación de acuerdo a las cantidades calculadas por el tribunal sentenciador a base de la prueba desfilada.(14) Declaramos que este esquema constituía una violación patente del principio de separación de poderes.
El resultado es nefasto. La sentencia del tribunal que ha eva-luado y adjudicado los derechos de las partes, permanecerá in-cumplida sujeta a que la Asamblea Legislativa le insufle ener-gía ejecutiva. Es decir, que el fallo judicial dependerá para su virtud y eficacia de la acción de la Asamblea Legislativa, y aun así en la óptima posibilidad de que el demandante victorioso logre la intervención de la Rama Legislativa a su favor. En último análisis queda una sentencia judicial sujeta y condicio-nada en su valor a que otra rama del gobierno le imparta su aprobación, todo ello en contravención del principio de separa-ción de poderes. Torres v. Castillo Alicea, supra, pág. 803.
Además, la disponibilidad de la dispensa legislativa pro-vocaba una violación a la garantía de la igual protección de las leyes. Al no existir criterios de elegibilidad, ésta sólo beneficiaba a aquellos capaces de obtener el favor legislativo. De esta manera creaba un trato desigual *53impermisible. Torres v. Castillo Alicea, supra, págs. 798-799.
La declaración de inconstitucionalidad del Art. 2 de la Ley Núm. 104, supra, responde al análisis de que los lími-tes a la cuantía compensable provocaban que los perjudi-cados acudieran al mecanismo de la dispensa legislativa. Así declaramos que el ente generador del vicio constitucio-nal, entiéndase por el vicio la dispensa legislativa, eran los límites económicos impuestos por la ley. Sin embargo, en esta opinión no se hizo un análisis constitucional de los límites en sí. Por el contrario, nos expresamos a favor de su utilización dentro de ciertas circunstancias.
Hasta ahora habíamos visto en los modestos límites económi-cos del estatuto un instrumento de protección del erario público contra reclamaciones gigantescas, mas la continuada práctica de dispensa especial por acción legislativa que vulnera el prin-cipio de igualdad y trato justo en la aplicación de las leyes, unida a la desvalorización de la moneda, al impulso de fuerzas inflacionarias a que hemos hecho referencia nos insta a decla-rar el Art. 2(a) de la Ley Núm. 104 de 1955 citada, en contra-vención y conflicto con el Art. II sec. 7 de nuestra Constitución de 1952 en su categórica afirmación: “Ninguna persona será privada de su libertad o propiedad sin debido proceso de ley, ni se negará a persona alguna en Puerto Rico la igual protección de las leyes.” El vicio constitucional de la estructura nace de los límites económicos irreales que dan lugar a trato especial para algunos litigantes favorecidos por leyes de privilegio. El Estado puede limitar su responsabilidad civil al dar su consentimiento para ser demandado si dicha limitación guarda un justo balance entre el interés privado y el legítimo interés del Estado en proteger los recursos públicos y se provee igualdad en el acceso a la fuente de compensación. (Enfasis suplido.) Torres v. Castillo Alicea, supra, págs. 799-800.
En resumen, la declaración de inconstitucionalidad que se hizo en Torres v. Castillo Alicea, supra, respondió al análisis y a la determinación de que la dispensa legislativa violaba los principios de separación de poderes e igualdad ante la ley. Los límites económicos fueron declarados in-constitucionales, por ser ellos la razón que dirigía los per-judicados a acudir al mecanismo de dispensa. Pero la opi-*54nión no consideró la controversia sobre la constitucionalidad de los límites en particular. Estos no se examinaron a base de la metodología de análisis de las protecciones constitucionales de igualdad ante la ley y de-bido proceso sustantivo. Por lo tanto, Torres v. Castillo Ali-cea, supra, no dispuso del asunto relativo a si el diseño legislativo de límites a la cuantía máxima compensable es inconstitucional.
En Colón v. Municipio de Guayama, 114 D.P.R. 193 (1983), examinamos la validez constitucional del Art. 96-A de la Ley Municipal, 21 L.P.R.A. ant. sec. 1603a. Esta dis-posición era similar a los Arts. 2(a), (c) y 7 de la Ley Núm. 104, supra, que fueron declarados inconstitucionales en Torres v. Castillo Alicea, supra.(15) Utilizamos el mismo aná-lisis de Torres v. Castillo Alicea, supra, en cuanto a la in-constitucionalidad de la dispensa legislativa, para declarar que la dispensa que articulaba la Ley Municipal también *55adolecía de vicio constitucional. Véase Colón v. Municipio de Guayama, supra, págs. 200-201.
Al igual que en Torres v. Castillo Alicea, supra, los lími-tes económicos que disponía la Ley Municipal también fue-ron declarados inconstitucionales, pero sin ser objeto de un análisis particularizado. Tampoco se utilizó en esta ocasión la metodología de análisis correspondiente a las garantías de la igual protección de las leyes y del debido proceso de ley. La declaración de inconstitucionalidad de los límites económicos fue secuela forzada de la inconstitucionalidad de la dispensa.
En respuesta a la decisión de Torres v. Castillo Alicea, supra, la Legislatura enmendó la Ley Núm. 104, supra. Mediante la Ley Núm. 30 de 25 de septiembre de 1983 (31 L.P.R.A. sees. 743-744) se aumentaron los límites a la cuantía compensable. El límite por una causa de acción aumentó de quince mil dólares ($15,000) á setenta y cinco mil dólares ($75,000), y de treinta mil dólares ($30,000) a ciento cincuenta mil dólares ($150,000), en casos de un re-clamante con varias causas de acción o varios reclamantes. Además, se eliminó el mecanismo de la dispensa legislativa.
La Asamblea Legislativa amparó su actuación en declaraciones de Torres v. Castillo Alicea, supra, relativas a la validez de los límites económicos en algunas circunstancias.
El Tribunal Supremo de Puerto Rico resolvió en ese mismo caso que “el Estado puede limitar su responsabilidad civil al dar su consentimiento para ser demandado si dicha limitación guarda un justo balance entre el interés privado y el legítimo interés del Estado en proteger los recursos públicos y se provee igual-dad en el acceso a la fuente de compensación. Con estos crite-rios en mente, se adopta esta pieza legislativa”. 1983 Leyes de Puerto Rico 455.
Hemos interpretado que la Ley Núm. 30, supra, es de efecto prospectivo. Rodríguez Ríos v. E.L.A., 116 D.P.R. *56102, 106 (1985); Arce Oliveras v. E.L.A., 122 D.P.R. 877 (1988).
Como ya señalamos, este Tribunal nunca ha examinado específicamente una controversia relativa a los límites eco-nómicos que dispone la Ley de Reclamaciones y Demandas contra el Estado. Nuestras opiniones en Torres v. Castillo Alicea, supra, y Colón v. Municipio de Guayama, supra, no entraron a considerar de manera particular la controversia que tenemos ante nos. Por lo tanto, éstas no pueden ser invocadas como precedente ineludible en este caso. Proce-deremos, pues, a considerar los reclamos constitucionales que los recurrentes esgrimen contra los límites que la ley impone.
IV

Examen sobre la constitucionalidad de los artículos 2 y 7 de la Ley Núm. 104, según enmendada

Los recurrentes presentan tres (3) argumentos en apoyo a su señalamiento de error relativo a la inconstitucionali-dad de los artículos referentes a la cuantía máxima com-pensable bajo la Ley Núm. 104, según enmendada, supra. Estos exponen, en primer lugar, que la doctrina de la in-munidad soberana, según articulada por la ley, es contra-ria a nuestro ordenamiento constitucional por ser su ori-gen histórico ajeno a nuestro sistema democrático. En segundo lugar, señalan que el Art. 2 de la Ley Núm. 104, supra, crea un discrimen inconstitucional que violenta la garantía de la igual protección de las leyes. Finalmente, sostienen que la disposición estatutaria en cuestión es ar-bitraria y constituye una violación del debido proceso de ley en su vertiente sustantiva. Examinaremos estos argu-mentos en este mismo orden.
A. Los recurrentes señalan que la doctrina de la inmu-nidad soberana es inconsistente con nuestro ordenamiento constitucional por razón de su origen histórico y filosófico. *57Ellos sostienen que al disponer nuestra Constitución que la soberanía reside en el Pueblo,(16) el Estado no puede es-tar inmune a reclamaciones en su contra. El derecho a de-mandarle está implícito en la soberanía del Pueblo. Ade-más, alegan que la reserva de derechos dispuesta por el Art. II, Sec. 19, Const. E.L.A., L.P.R.A., Tomo 1,(17) incluye el derecho de cada ciudadano para reclamarle al Estado por los daños que éste le cause.
Según expresamos anteriormente, durante la Conven-ción Constituyente el asunto de la inmunidad soberana fue objeto de amplio debate. Se presentaron tres (3) proyectos dirigidos a incluir en la Carta de Derechos una sección de renuncia a la inmunidad soberana del E.L.A.(18) La pro-*58puesta para una renuncia absoluta no fue adoptada. 3 Dia-rio de Sesiones, supra, pág. 1530.
El debate giró primordialmente sobre el tema del im-pacto económico de la renuncia en el fisco. 3 Diario de Se-siones, supra, págs. 1539, 1540, 1545 y 1546. La mayoría de los delegados que se expresaron, abogaron por una re-nuncia condicionada y que la Asamblea Legislativa dispu-siera el alcance de la misma. íd., págs. 1531, 1532 y 1535. Los delegados manifestaron que la Legislatura, en el ejer-cicio de su poder de reglamentación, debe determinar los casos de responsabilidad del Estado y la magnitud de ésta, íd., págs. 1543, 1544 y 1545. Además, sostuvieron que la Asamblea Legislativa tenía esa facultad antes del estable-cimiento de la Constitución, y que la continuaría teniendo aun cuando no se aprobara sección alguna sobre renuncia de la inmunidad soberana. íd., págs. 1534, 1535 y 1543.
SR. REYES DELGADO: ¿Actualmente sin que se escriba en la Constitución el precepto, tal como lo ha consignado en su enmienda el representante Font Saldaña, puede la [Asamblea]-Legislativa determinar que puede demandarse al Estado en da-ños y perjuicios? ,
SR. TRIAS MONGE: No cabe duda, pero si se expone el prin-cipio en la constitución de que no es inmune el Estado, sino que es responsable al individuo por todo daño y perjuicio ocasio-nado, por actos ilegales o negligentes de funcionarios públicos, entonces quedaría impedida definitivamente la [Asamblea] Le-gislativa de establecer excepciones a ese principio. Lo [que] que-remos hacer claro, es que el establecimiento del principio de responsabilidad pública, en forma alguna limita el derecho de la Asamblea Legislativa establecer las excepciones a excluir las acciones que se estime conveniente y a imponer las garantías procesales necesarias para la implementación de ese principio. (Énfasis suplido.) 3 Diario de Sesiones, supra, pág. 1535.
El examen del Diario de Sesiones de la Convención Constituyente nos permite llegar a las siguientes conclusiones. El propósito de la proyectada sección sobre renuncia de inmunidad soberana no era establecer la res-ponsabilidad absoluta del E.L.A. Por el contrario, los dele-gados se manifestaron a favor de que la Asamblea Legisla-*59tiva conservara su poder para disponer las condiciones de esta renuncia. 3 Diario de Sesiones, supra, pág. 1543. En-tre estas condiciones se incluía determinar el remedio a concederse en casos de responsabilidad del Estado. íd., pág. 1534. Las manifestaciones de los delegados, junto a su acción al derrotar los proyectos de sección presentados, nos permiten concluir que los redactores de nuestra Constitu-ción no encontraron inconsistencia alguna entre ésta y el principio de la inmunidad soberana. Del estudio del debate se deduce claramente que la posición mayoritaria en la Convención era a favor de la renuncia condicionada de la inmunidad según fuera ésta dispuesta por la Asamblea Le-gislativa en el ejercicio de su amplio poder de reglamentación. Siendo ésta la intención de los constitu-yentes, los argumentos de los recurrentes no pueden prevalecer.
De igual manera, su alegación relativa al Art. II, Sec. 19 de la Carta de Derechos, Const. E.L.A., L.P.R.A., Tomo 1, carece de méritos. El propósito de la primera oración de esta sección es permitir que se puedan incorporar en la Constitución, “tanto derechos derivables, ya o más tarde, de los expresamente enumerados, como nuevos derechos que fuesen adquiriendo reconocimiento a través de los años”. J. Trías Monge, Historia Constitucional de Puerto Rico, Río Piedras, Ed. U.P.R., 1982, Vol. 3, pág. 208. Carece de toda lógica argumentar que esta sección reconoce implícitamente un derecho a demandar al Estado por los daños que éste cause, cuando los delegados de la Convención Constituyente rechazaron de manera expresa proyectos que disponían la responsabilidad civil del Estado.
B. Como segundo argumento, los recurrentes señalan que los límites a las cuantías compensables son inconstitu-cionales porque establecen un trato desigual impermisible en violación a la garantía de la igual protección de las leyes de nuestra Constitución. Esto es por razón de dos (2) cla-sificaciones que dispone la ley. En primer lugar, se distin-*60gue entre reclamaciones por daños y perjuicios a base de quien sea el responsable por los mismos. Si es el Estado, los perjudicados serán compensados hasta los límites fija-dos por la ley. Si es un ente privado, se compensa la tota-lidad de los daños. En segundo lugar, se hace distinción entre aquellos perjudicados cuyos daños exceden los lími-tes dispuestos por la ley y los que sus daños no exceden éstos. A los primeros no se les resarcirá totalmente, mien-tras que a los segundos sí.
La See. 7 de nuestra Carta de Derechos dispone que no “se negará a persona alguna en Puerto Rico la igual protección de las leyes”. Art. II, Sec. 7 Const. E.L.A., L.P.R.A., Tomo 1, ed.1982, pág. 275. Esta disposición no exige un trato igual para todos. Lo que prohíbe es el trato desigual injustificado. Se pueden establecer diferencias en el trato si éstas tienen una justificación objetiva. Calo Morales v. Cartagena Calo, 129 D.P.R. 102 (1991); Almodóvar v. Méndez Román, 125 D.P.R. 218 (1990); Salas v. Municipio de Moca, 119 D.P.R. 625, 632 (1987); M. & B.S., Inc. v. Depto. de Agricultura, 118 D.P.R. 319, 332 (1987). “El Estado puede hacer clasificaciones entre las personas sin infringir dicho principio siempre y cuando la clasificación sea razonable y con miras a la consecución o protección de un interés público legítimo. El problema consiste en dictaminar cuando la clasificación es razonable o no.” Zachry International v. Tribunal Superior, 104 D.P.R. 267, 277 (1975). A estos finés, se requiere determinar primero cuál criterio se utilizará para examinar la razonabilidad de la clasificación en controversia. P.S.P., P.P.D., P.I.P. v. Romero Barceló, 110 D.P.R. 248, 260 (1980).
Existen tres (3) criterios para determinar la razonabilidad de una clasificación a la luz de la cláusula de la igual protección de las leyes. Éstos son, el escrutinio estricto o examen minucioso, el intermedio y el tradicional mínimo o de nexo racional. Vélez v. Srio. de Justicia, 115 *61D.P.R. 533, 537 (1984); León Rosario v. Torres, 109 D.P.R. 804, 813 (1980).
El escrutinio estricto dispone el análisis más riguroso de la ley. Se utiliza cuando ésta presenta una clasificación sospechosa. Las clasificaciones sospechosas son aquellas que se establecen por motivo de raza, color, sexo, nacimiento, origen o condición social, ideas políticas o religiosas y nacionalidad. Rodríguez Rodríguez v. E.L.A., 130 D.P.R. 562 (1992). También se utiliza este escrutinio cuando la ley infringe derechos fundamentales. Entre los derechos fundamentales se han reconocido el derecho al voto, a la libertad de culto, a la libertad de expresión, a la vida, a la protección de ley contra ataques abusivos a la honra y el derecho a la intimidad. íd. Al utilizar este escrutinio se presume la inconstitucionalidad de la ley. El Estado tiene el peso de probar que existe un interés público apremiante que justifique la clasificación y que ésta promueve necesariamente la consecución de ese interés. íd.
El escrutinio intermedio se utiliza cuando la clasificación legislativa afecta “intereses individuales importantes, aunque no sean necesariamente fundamentales, y el uso de criterios sensitivos de clasificación, aunque no sean necesariamente sospechosos”. León Rosario v. Torres, supra, pág. 814. Bajo este escrutinio se requiere que la clasificación adelante un interés gubernamental legítimo y que esté sustancialmente relacionada con el mismo. 2 Treatise on Constitutional Law: Substance and Procedure Sec. 18.3, págs. 326-327 (1986). El escrutinio intermedio ha sido utilizado por el Tribunal Supremo de Estados Uni-dos en casos relativos a clasificaciones fundamentadas en sexo, nacimiento y extranjería. íd. Nosotros nunca lo he-mos utilizado. Almodóvar v. Méndez Román, supra, pág. 254 esc. 24.
Finalmente, el escrutinio de nexo racional es el más leniente. Este se utiliza primordialmente para legisla-*62ción de tipo socioeconómico. Salas v. Municipio de Moca, supra, pág. 632; M. & B.S., Inc. v. Depto. de Agricultura, supra, págs. 332, 333; U.S. Brewers Assoc. v. Srio. de Hacienda, 109 D.P.R. 456, 461 (1980). Al examinar una ley bajo este escrutinio, se presume su constitucionalidad. Por lo tanto, quien alega su inconstitucionalidad tiene el peso de probarla. Zachry International v. Tribunal Superior, supra, pág. 277. Este escrutinio dispone que una clasificación legislativa no será declarada inválida “a menos que sea claramente arbitraria y no pueda establecerse nexo racio-nal alguno entre la misma y un interés legítimo del Estado”. Vélez v. Srio. de Justicia, supra, pág. 538. Por lo tanto, se mantendrá la constitucionalidad de la ley si puede concebirse razonablemente una situación de héchos que justifique la clasificación. Rodríguez v. E.L.A., supra.
Los recurrentes sostienen que en este caso debe utili-zarse el escrutinio estricto, pues alegan que la clasificación afecta derechos fundamentales. En este sentido, exponen que la legislación infringe los derechos siguientes:
1) el derecho a llevar una acción civil, y
2) el derecho a pedir al Gobierno la reparación de agravios. Art. II, Sec. 4, Const. E.L.A., L.P.R.A., Tomo 1.
Alegan los recurrente que el derecho a llevar una acción civil fue reconocido por este Tribunal en Torres v. Castillo Alicea, supra. Además, sostienen “que el derecho a llevar una causa de acción conlleva el de obtener un remedio, de lo contrario el mismo no tendría ningún efecto en nuestra sociedad”. Solicitud de revisión, RE-90-371, pág. 21.
El Tribunal Supremo de Estados Unidos no ha reconocido que exista un derecho de acceso a los procedimientos judiciales per se. Lo que ha establecido es que los estados no pueden denegar este acceso cuando ello implica la privación de un derecho constitucional fundamental. Treatise on Constitutional Law, supra, pág. 305. Esta controversia ha surgido principalmente por razón de leyes que *63disponen el pago de derechos de presentación (filing fees) para poder instar un procedimiento judicial. Dichas leyes han sido impugnadas por personas que, por razones de po-breza, no han podido pagar los derechos y se han visto impedidos de instar reclamaciones judiciales.
En Boddie v. Connecticut, 401 U.S. 371 (1971), el Tribunal Supremo decidió que el requisito de pago de derechos de presentación para procedimientos de divorcio no se po-día aplicar a indigentes, porque ello impedía que ejercieran su derecho constitucional a seleccionar con quién casarse. Esto debido a que la única manera de obtener un divorcio es a través de un procedimiento judicial. El Tribunal resol-vió que el derecho de acceso a los procedimientos judiciales no es absoluto. Además, éste sólo existe cuando denegar el acceso a los tribunales impide el ejercicio de un derecho fundamental.
We do not decide that access for all individuals to the courts is a right that is, in all circumstances, guaranteed by the Due Process Clause of the Fourteenth Amendment so that its exercise may not be placed beyond the reach of any individual, for, as we have already noted, in the case before us this right is the exclusive precondition to the adjustment of a fundamental human relationship. íd., págs. 382-383.
De igual manera en Little v. Streater, 452 U.S. 11 (1981), el Tribunal aplicó la norma de Boddie a casos de filiación por su carácter fundamental. Sin embargo, en United States v. Kras, 409 U.S. 434, 444-445 (1973), y en Ortwein v. Schwab, 410 U.S. 656, 659 (1973), se negó a reconocer el derecho de acceso a procedimientos judiciales, para casos de quiebras y en revisiones judiciales de deci-siones administrativas relativas a programas de beneficen-cia social, por no haber intereses fundamentales involucrados. Véase L.H. Tribe, American Constitutional Law, 2da ed., Nueva York, Ed. Foundation Press, 1988, Sec. 16-11, pág. 1462. Por lo tanto, el derecho de acceso a los tribunales no es absoluto. Sólo existe cuando denegar el acceso priva a la persona del ejercicio de un derecho *64fundamental. En ausencia de derecho fundamental alguno no se puede invocar el mismo.
Además, en los casos en los que existe, únicamente ga-rantiza que la persona no será impedida de ejercer un de-recho fundamental si la única manera de ejercerlo es a través de un procedimiento judicial. Lo que el derecho ga-rantiza es que la reclamación será adjudicada judicialmente. No garantiza remedios.
The right of access to court cannot, of course, be equated with a right to be free of all sustantive legal obstacles to particular forms of recovery: substantive defenses and immunities to a claim may be recognized by the state without a constitutional violation. Tribe, op. cit., Sec. 10-18, pág. 755.
El Tribunal Supremo ha declarado que los estados pue-den establecer la defensa de inmunidad y, por lo tanto, eliminar remedios siempre que ello no sea irrazonable ni arbitrario. Martinez v. California, 444 U.S. 277, 282 (1980). Véase, además, Ferri v. Ackerman, 444 U.S. 193, 198 (1979).
A los recurrentes en este caso no se les negó el acceso a los procedimientos judiciales. Sus reclamaciones fueron adjudicadas en los tribunales. Ellos lo que reclaman es un remedio particular, la total compensación de sus daños. El derecho de acceso a los procedimientos judiciales, según articulado por el Tribunal Supremo federal, no les cobija en este reclamo.
Además, señalan los recurrentes que el derecho a llevar una acción civil se estableció implícitamente en el caso de Torres v. Castillo Alicea, supra, al citar con aprobación un pasaje del libro American Constitutional Law del tratadista Tribe. En Torres v. Castillo Alicea, supra, no hay declaración alguna en el sentido de que se reconocía la existencia de un derecho fundamental a llevar una acción civil. Es en Alicea v. Córdova, 117 D.P.R. 676, 690 (1986), donde se señala que “el derecho a llevar una acción civil es un derecho fundamental y cualquier clasificación legisla-*65tiva que afecte este derecho tendrá que resistir el análisis de estricto escrutinio judicial”. Sin embargo, estas expre-siones no constituyeron opinión de este Tribunal.(19) En nuestra jurisdicción no se ha reconocido un derecho fundamental a llevar una acción civil. Por lo tanto, la alegación relativa a que la Ley Núm. 104, supra, infringe este dere-cho carece de méritos.
Los recurrentes también alegan que las clasificaciones impugnadas violentan el derecho constitucional a pedir al Gobierno la reparación de agravios. Art. II, Sec. 4, Const. E.L.A., supra. Sostienen que el alegado derecho a obtener un remedio “está comprendido por la disposición constitu-cional que garantiza el derecho a solicitar la reparación de agravios, siendo este derecho de tal jerarquía no sería po-sible bajo nuestro esquema constitucional permitir una le-gislación discriminatoria contra unos, impidiéndoles el ac-ceso a la reparación total de unos daños, mientras permite que otros si pueden [sic] ser resarcidos totalmente”.
La Constitución del E.L.A. dispone que “[n]o se apro-bará ley alguna que restrinja ... el derecho del pueblo ... a pedir al gobierno la reparación de agravios”. Art. II, Sec. 4, Const. E.L.A., supra.i20) Existe una disposición análoga en la enmienda primera de la Constitución de Estados Unidos. “Congress shall make no law... abridging... the right of the people... to petition the Government for a redress of grievances.” Const. E.E.U.U., Enmienda I, Constitution Amendments, U.S.C., 1987.
Los delegados a nuestra Convención Constituyente aprobaron esta sección con el propósito de incorporar en la Constitución de E.L.A. una disposición similar a la federal y con ella su jurisprudencia interpretativa. En este sentido *66se declaró en el Informe de la Comisión de Carta de Dere-chos, “[e]sta sección corresponde a las restantes disposicio-nes de la enmienda primera en la Constitución federal e incorpora a nuestra constitución todo el derecho histórica-mente establecido con relación a la libertad de palabra, de prensa, de reunión y de petición”. Diario de Sesiones, supra, pág. 2564. Véanse, además: 2 Diario de Sesiones, supra, págs. 1104, 1448; 4 Diario de Sesiones, supra, págs. 2401, 2447.
Durante la Convención se presentó, además, la si-guiente enmienda para ampliar significativamente "el de-recho de petición”.
Todo ciudadano residente en Puerto Rico tendrá derecho a demandar judicialmente para compeler el cumplimiento de esta constitución, de las leyes que en virtud de esta ley se apro-baren, así como para impedir el uso ilegal de los fondos públicos.
El derecho de petición queda garantizado y no podrá discri-minarse contra la persona o personas que favorezcan, propulsen o presenten solicitudes para el resarcimiento de daños, para la remoción de1 funcionarios públicos, para la adopción, revoca-ción, enmienda o reglamentación de cualquiera leyes, ordenan-zas o reglamentaciones, o sobre otras cuestiones de gobierno.
Toda persona tiene derecho a un recurso efectivo que la am-pare contra actos que violen sus derechos fundamentales reco-nocidos por la constitución o por la ley. (Enfasis suplido.) 2 Dia-rio de Sesiones, supra, págs. 1448-1449.
El proyecto prohibía el discrimen contra personas que solicitarán el resarcimiento de daños. Además, garantizaba el derecho a un recurso efectivo contra violaciones de dere-chos fundamentales. Sin embargo, este proyecto fue derrotado. 2 Diario de Sesiones, supra, pág. 1449. Véase Trías Monge, op. cit., Vol. 3, pág. 184.
Del examen del Diario de Sesiones podemos concluir que la intención de los delegados fue incorporar en nuestra Constitución el derecho a pedir la reparación de agravios, según aparece en la primera enmienda de la Constitución federal junto a su jurisprudencia interpretativa. Además, *67los delegados se negaron a ampliar el alcance de este dere-cho al rechazar la enmienda qne hemos señalado. Es pues patente que no era su intención reconocer un derecho de acceso a los procedimientos judiciales independiente del derecho a pedir la reparación de agravios. Por otro lado, se rechazó la prohibición contra el discrimen en contra de per-sonas que solicitasen el resarcimiento de daños. Debido a que los delegados se negaron a conceder mayores garantías que las dispuestas por la Constitución federal, procede que examinemos si a los recurrentes se les ha violado su dere-cho a pedir al gobierno la reparación de agravios, según éste ha sido interpretado por el Tribunal Supremo federal.
El origen del derecho a pedir al Gobierno la reparación de agravios se remonta a la Carta Magna. Treatise on Constitutional Law, supra, Vol. 3, pág. 293. De allí pasó a la Constitución federal en 1791. Nota, A First Amendment Right of Access to the Courts for Indigents, 82 Yale L.J. 1055, 1059 (1973).
Al analizar este derecho, el Tribunal Supremo lo ha considerado estrechamente ligado a los demás derechos de primera enmienda, especialmente al de asociación. United States v. Cruikshank et al., 92 U.S. 542, 552 (1875); De Jonge v. Oregon, 299 U.S. 353, 364 (1937); Thomas v. Collins, 323 U.S. 516, 530 (1945). El derecho a pedir al Gobierno la reparación de agravios y los demás derechos de la primera enmienda se considera que van dirigidos a un mismo propósito: garantizar la más amplia libertad de expresión. Treatise on Constitutional Law, supra, Vol. 3, pág. 295. Véase Osborn v. Pennsylvania Delaware Serv. Station, 499 F. Supp. 553, 556 (D. Del. 1980).
El Tribunal ha interpretado que el derecho a solicitar la reparación de agravios incluye acudir a los tribunales con ese propósito. Las primeras expresiones sobre el particular se hicieron en el contexto del derecho de asociación al re-frendar la práctica de uniones obreras que contrataban o le recomendaban abogados a sus miembros para que les lie-*68varan casos relacionados con el empleo. Railroad Trainmen v. Virginia Bar, 377 U.S. 1, 7 (1964); Mine Workers v. Illinois Bar Assn., 389 U.S. 217, 222 (1967).
Jurisprudencia posterior ha reconocido que el derecho a pedir la reparación de agravios tiene eficacia indepen-diente del derecho de asociación. El Tribunal ha manifes-tado, en situaciones en las que no está involucrado el de-recho de asociación, que el acceso a los tribunales es un elemento del derecho a pedir la reparación de agravios.
The right of access to the court is indeed but one aspect of the right of petition. California Transport v. Trucking Unlimited, 404 U.S. 508, 510 (1972); Cruz v. Beto, 405 U.S. 319, 321 (1972); Bill Johnson’s Restaurant, Inc. v. NLRB, 461 U.S. 731, 741 (1983); Hudson v. Palmer, 468 U.S. 517, 523 (1984); Sure-Tan, Inc. v. NLRB, 467 U.S. 883, 897 (1984).
También ha declarado que una de las maneras de ejer-cer este derecho es instando pleitos en los tribunales. Sin embargo, no existe manifestación alguna del Tribunal Supremo federal relativa a que el derecho a pedir la repara-ción de agravios garantice un derecho a remedios particulares. Por el contrario, lo que ha señalado es que los tribunales son un foro en el que se ejercita el derecho. Nunca se ha declarado que éste sea una garantía de remedios. A los recurrentes no se les ha privado del acceso a los tribunales. Por lo tanto, su alegación relativa a que las clasificaciones de la Ley Núm. 104, supra, afectan su derecho a pedir al Gobierno la reparación de agravios es inmeritoria.
Por último, examinaremos si los recurrentes tienen a su favor un derecho fundamental a recibir compensación total por sus daños. Ni este Tribunal ni el Tribunal Supremo federal han hecho manifestación alguna en ese sentido. Aun en estados con disposiciones constitucionales que ga-rantizan el derecho a remedios se ha sostenido que no existe un derecho fundamental a compensación total por *69daños.(21) Estate of Cargill v. City of Rochester, 406 A.2d 704, 706 (1979); Dover v. Imperial Cas. and Idem. Co., 575 A.2d 1280, 1284 (1990); Wright v. Colleton County School Dist., 391 S.E. 2d 564, 570 (1990). En Montana se inter-pretó que una disposición similar confería un derecho fundamental a compensación total por daños.(22) White v. State, 661 P.2d 1272, 1275 (Mont. 1983); Pfost v. State, 713 P.2d 495, 502-503 (Mont. 1985). Sin embargo, posterior-mente estos casos fueron revocados y se concluyó que la Constitución del estado no lo garantiza. Meech v. Hill Haven West, Inc., 776 P.2d 488, 491 (Mont. 1989); Comentario, J.A. Kutzman, The King Resurrection: Sovereign Immunity Returns to Montana, 51 Mont. L. Rev. 529, 536-537 (1990).
Ni en el texto de nuestra Constitución, ni en el Diario de Sesiones, supra, ni en nuestra jurisprudencia existen declaraciones que justifiquen reconocer éste como un derecho fundamental. Por lo tanto, concluimos que bajo la Constitución del E.L.A. no existe un derecho fundamental a recibir compensación total por daños. Debido a que la Ley Núm. 104, supra, no afecta derecho fundamental alguno de los recurrentes es inmeritorio su reclamo de que utilicemos el escrutinio estricto.
Al analizar legislación similar a nuestra Ley Núm. 104, supra, gran número de jurisdicciones estatales han usado *70el escrutinio de nexo racional porque la misma no afecta derechos fundamentales ni presenta clasificaciones sospechosas. Además, se aplica este escrutinio por ser con-siderada legislación de tipo socioeconómico. Stanhope v. Brown Cty., 280 N.W.2d 711 (1979); Jetton v. Jacksonville Elec. Authority, 399 So.2d 396 (1981); Cauley v. City of Jacksonville, 403 So.2d 379 (1981); Leliefeld v. Johnson, 659 P.2d 111 (Idaho 1983); Packard v. Joint School Dist. No. 171, 661 P.2d 770 (Idaho App. 1983); Lee v. Colorado Dept. of Health, 718 P.2d 221 (Colo. 1986); Lienhard v. State, 417 N.W.2d 119 (1987), 431 N.W.2d 861 (1988); Wilson v. Gipson, 753 P.2d 1349 (Okl. 1988); Hale v. Port of Portland, 783 P.2d 506 (Or. 1989); Wright v. Colleton County School Dist., 391 S.E.2d 564 (1990); Texas Dept. of Mental Health v. Petty, 817 S.W.2d 707 (1991); State v. Defoor, 824 P.2d 783 (Colo. 1992); Murphy v. Edmonds, 601 A.2d 102 (1992).
Sin embargo, existen algunas jurisdicciones que, al exa-minar los estatutos que imponen límites a las cuantías compensables por daños, han utilizado el escrutinio intermedio. Carson v. Maurer, 424 A.2d 825 (1980); Dover v. Imperial Cas. & Idem. Co., 575 A.2d 1280 (1990); Brannigan v. Usitalo, 587 A.2d 1232 (1991); Condemarin v. University Hosp., 775 P.2d 348 (Utah 1989); Trujillo v. City of Albuquerque, 798 P.2d 571 (1990). Éstas han reconocido que el derecho a recobrar la totalidad de los daños es de tal importancia que requiere el uso de este escrutinio. Carson v. Maurer, supra, pág. 830; Dover v. Imperial Cas and Idem Co., supra, pág. 1284; Brannigan v. Usital, supra, pág. 1234; Condemarin v. University Hosp., supra, pág. 360; Trujillo v. City of Albuquerque, supra, pág. 578.
Aunque reconocemos la importancia del interés de las personas en recibir una compensación razonable por los daños que sufran como consecuencia de acciones negligentes, consideramos que el escrutinio que debe aplicarse es el de nexo racional, por ser una legislación de naturaleza socioeconómica. Debemos determinar, pues, si existe *71nexo racional entre la clasificación hecha por el legislador y el interés que el Estado procura adelantar. Treatise on Constitutional Law, supra, Vol. 2, pág. 60.
En el Informe de las Comisiones de lo Jurídico Civil y de Gobierno de la Cámara de Representantes sobre el R de la C. 1033 de 17 de agosto de 1983, 9na Asamblea Legisla-tiva, 7ma Sesión Extraordinaria, proyecto que luego se convirtió en la Ley Núm. 30 de 25 de septiembre de 1983, se expresó:
Al no estar limitada la responsabilidad del Estado se ha es-tablecido un considerable aumento en las cuantías reclamadas en las demandas contra el Estado, así como en la cuantía por concepto de las sentencias recaídas.
[L]a ausencia de unos parámetros para la concesión de daños contra el Estado ha sido de impacto significativo en los recursos del fisco. Informe, supra, págs. 3-4.
En el citado Informe se expone que la cuantía por con-cepto de sentencias recaídas durante 1981, cuando estaban vigentes los límites de quince mil dólares ($15,000) y treinta mil dólares ($30,000) fue de un millón setenta y un mil setecientos cuarenta y ocho dólares ($1,071,748). En 1982, sin límites aplicables, la cuantía aumentó a cinco millones setecientos quince mil quinientos dieciséis dóla-res ($5,715,516). Ante esta situación, la Legislatura decidió aprobar nuevos límites de setenta y cinco mil dólares ($75,000) y ciento cincuenta mil dólares ($150,000). De lo anterior se desprende que el interés que el Estado procura adelantar es la protección de los recursos económicos del E.L.A. Reconocemos que éste es un interés legítimo del Estado.
Los recurrentes sostienen que la ley creó una clasificación discriminatoria al distinguir entre las reclamaciones contra el Estado y las que son contra entes privados. En las primeras sólo se compensa hasta el límite dispuesto por ley, mientras que para las segundas no hay *72límite. Consideramos que existe nexo racional entre el in-terés en proteger el fisco y la limitación a la cuantía com-pensable, pues esta clasificación responde a diferencias reales entre el Estado y un ente privado. A través del Es-tado los ciudadanos reciben servicios tales como la seguri-dad pública y los servicios médicos, entre otros. Para sub-vencionarlos cuenta con recursos de naturaleza limitada. Por el contrario, los entes privados no tienen estas responsabilidades. Lienhard v. State, supra; Stanhope v. Brown Cty., supra, pág. 719; Hale v. Port of Portland, supra, pág. 516; State v. Defoor, supra, págs. 789-790. Preci-samente debido a la amplia gama de servicios que ofrece el Estado se encuentra mucho más expuesto que una persona particular a responder en daños, mermando así los recur-sos con que cuenta para financiar los servicios que ofrece. Lee v. Colorado Dept. of Health, supra, págs. 227-228. Esta diferencia justifica la clasificación impugnada y demuestra que existe nexo racional entre el interés del Estado en la protección del fisco y la limitación a las cuantías compensables.
La segunda clasificación que impugnan los recurrentes es la que distingue entre aquellos perjudicados por actua-ciones de funcionarios del gobierno cuyos daños exceden los límites dispuestos por ley y los que sus daños no exce-den tales límites. Sólo los últimos obtendrán un resarci-miento total.
Como ya hemos señalado, el interés legítimo del Estado en esta legislación es la protección del fisco. La limitación impuesta a las cuantías compensables está razonable-mente relacionada con el mismo. Leliefeld v. Johnson, supra, pág. 128; Packard v. Joint School Dist. No. 171, supra, pág. 775; Wilson v. Gipson, supra, pág. 1353.
En el área de reglamentación socioeconómica le hemos reconocido vasta discreción a la Asamblea Legislativa para establecer clasificaciones, siempre que éstas estén razonablemente relacionadas con el propósito de la *73legislación. Además, éstas no se considerarán arbitrarias si puede concebirse una situación que las justifique. Coca-Cola Bottling Co. v. Srio. de Hacienda, 112 D.P.R. 707, 710 (1982). No se viola la cláusula de la igual protección de las leyes porque las clasificaciones sean imperfectas. “Para bregar con los problemas prácticos del gobierno a veces es necesario hacer clasificaciones aunque las líneas de demar-cación sean algo crudas y esas determinaciones legislati-vas no se anularán si las situaciones fácticas lo justifican.” Wackenhut Corp. v. Rodríguez Aponte, 100 D.P.R. 518, 531 (1972). Véase M. & B.S., Inc. v. Depto. de Agricultura, supra, pág. 333.
Según surge del Informe de las Comisiones, la Legisla-tura consideró evidencia relacionada con el impacto en el fisco de las sentencias contra el Estado. En cuanto a esto concluyó que “los límites propuestos guardan una relación realista con los cambios socioeconómicos de nuestro pueblo y la capacidad de éste para afrontar sus responsabilidades. Es por ello que entendemos que el impacto que genera la ampliación de dichos límites podrán [sic] ser provistos [sic] adecuadamente por el Estado”. Informe, supra, pág. 8. De-bido a que la decisión legislativa está fundamentada razo-nablemente a base de los hechos expuestos en el Informe, no podemos declarar la clasificación inconstitucional, aun-que la misma sea imperfecta o sus “líneas de demarcación sean algo crudas”. Por lo tanto, resolvemos que las clasifi-caciones dispuestas por la Ley Núm. 104, según enmen-dada, supra, no violentan la garantía de la igual protección de las leyes. Si por razón del transcurso del tiempo y el desarrollo de la economía debieran revisarse los límites dispuestos en 1983, ésta es una labor que le corresponde a la Asamblea Legislativa.
C. En tercer lugar, los recurrentes sostienen que el es-tatuto viola la garantía del debido proceso de ley en su vertiente sustantiva. Ellos alegan que los límites son arbitrarios.
*74La Legislatura, en el ejercicio de su poder de razón de estado, goza de amplia facultad para aprobar reglamentación económica dirigida a promover el bienestar de la comunidad. La única limitación que tiene es la dispuesta por la garantía del debido proceso de ley. E.L.A. v. Márquez, 93 D.P.R. 393, 402 (1966), Marina Ind., Inc. v. Brown Boveri Corp., 114 D.P.R. 64, 80 (1983).
El debido proceso de ley en su vertiente sustantiva prohíbe que la persona sea privada arbitrariamente de un interés de libertad o propiedad. Una ley no será declarada inconstitucional por violar esta disposición siempre que la misma tenga una relación real y sustancial con el interés estatal que persigue y que no sea irrazonable, arbitraria o caprichosa. Nebbia v. New York, 291 U.S. 502, 525 (1934); A. Roig, Sucrs. v. Junta Azucarera, 77 D.P.R. 342, 357 (1954). Los tribunales al examinar una controversia relativa a esta garantía constitucional "no entrarán en consideraciones sobre la sabiduría de las medidas legislativas, sino que sostendrán su constitucionalidad a menos que no tengan un propósito público legítimo, o sean claramente arbitrarias, o que no guarden una relación razonable con el propósito público que persiguen”. Morales v. Lizarribar, 100 D.P.R. 717, 731 (1972). Véase Nebbia v. New York, supra, págs. 537-538. El análisis de debido proceso de ley sustantivo es esencialmente similar al de la igual protección de las leyes mediante el escrutinio de nexo racional. Marina Ind., Inc. v. Brown Boveri Corp., supra, pág. 81.
El derecho a instar una demanda en daños y perjuicios constituye un interés propietario de los recurrentes. Vda. de Delgado v. Boston Ins. Co., 101 D.P.R. 598, 605 (1973); Consejo de Titulares v. C.R.U.V., 132 D.P.R. 707 (1993). Como expusimos anteriormente, el interés del Estado en la protección del fisco es uno legítimo que está razonablemente relacionado con la limitación económica dispuesta por la ley. Por lo tanto, lo único que tenemos que *75determinar es si los límites son claramente arbitrarios, de manera que violenten el debido proceso de ley.
La selección de los límites de setenta y cinco mil dólares ($75,000) y ciento cincuenta mil dólares ($150,000) está fundamentada en evidencia relativa al impacto económico que tienen en el fisco las reclamaciones contra el E.L.A. Por lo tanto, los límites tienen un fundamento racional y no son claramente arbitrarios. Además, el Tribunal Supremo federal ha declarado que los límites a cuantías com-pensables siempre tienen un elemento de arbitrariedad, pero que el mismo no es de tal magnitud que acarree la inconstitucionalidad de la ley.
[W]hatever ceiling figure is selected will, of necessity, be arbitrary in the sense that any choice of a figure based on imponderables like those in issue here can be always be so characterized. This is not, however, the kind of arbitrariness which flaws otherwise constitutional action. Duke Power Co. v. Carolina Env. Study Group, 438 U.S. 59, 86 (1978).
A la luz de estas determinaciones resolvemos que los Arts. 2 y 7 de la Ley Núm. 104, supra, según enmendada, no violan la garantía del debido proceso de ley sustantivo. Estos no adolecen de vicio constitucional alguno. Por lo tanto, sostenemos su constitucionalidad.
V

Límite de responsabilidad del Estado por reclamante o causa de acción en casos de prorrateo

El Procurador General en su recurso RE-88-199, plan-tea que el tribunal de instancia erró al concederle al de-mandante Ed Defendini Acosta la suma de doscientos vein-titrés mil doscientos cuarenta y nueve dólares ($223,249) por sus daños. Además, sostiene que por disposición del Art. 2 de la Ley Núm. 104, supra, a Defendini Acosta sólo se le podían conceder setenta y cinco mil dólares ($75,000), “pues dicho demandante sólo contaba con una causa de *76acción”.(23) El tribunal de instancia calculó los daños cau-sados a Defendini y a sus padres en doscientos cincuenta y cuatro mil doscientos cuarenta y nueve dólares ($254,249) y ordenó al E.L.A. el pago de esta suma.
Consistentemente hemos reiterado en nuestras opiniones que
es principio cardinal de hermenéutica que “[a]l interpretar una disposición específica de una ley, los tribunales deben siempre considerar cuáles fueron los propósitos perseguidos por la Asamblea Legislativa al aprobarla y nuestra determinación debe atribuirle un sentido que asegure el resultado que origi-nalmente se quiso obtener”. ... Nuestra obligación fundamental en estos casos es imprimirle efectividad a la intención legisla-tiva, propiciando de esta forma la realización del propósito que persigue la ley. ... Al interpretar y aplicar un estatuto hay que hacerlo teniendo presente el propósito social que lo inspiró. (Ci-tas omitidas.) Vázquez v. A.R.Pe., 128 D.P.R. 513, 523 (1991).
Procede, pues, que examinemos el historial legislativo de la Ley Núm. Ill, supra, porque ésta introdujo el con-cepto de un límite mayor, en esa ocasión de treinta mil dólares($30,000), para cuando se causa daño a más de una persona o cuando sean varias las causas de acción a que tenga derecho un solo perjudicado.
La Ley Núm. 1111, supra, se aprobó en reacción a dos (2) decisiones nuestras; Vda. de Valentín v. E.L.A., 84 D.P.R. 112 (1961), y Ramos Rivera v. E.L.A., 90 D.P.R. 817 (1964). Dichas opiniones aclararon que el límite prevaleciente en aquel momento, quince mil dólares ($15,000), se refería a los daños sufridos por cada demandante o por cada causa *77de acción que tuviera un solo perjudicado. Vda. de Valentín v. E.L.A., supra, pág. 122.
El mismo principio lógico que nos indujo a resolver en el caso de Vda. de Valentín v. E.L.A., supra, que el tope de responsabi-lidad de $15,000 fijado por la Ley Núm. 104 se refiere a'los daños sufridos por cada demandante, resulta válido para resolver que cuando son varias las causas de pedir que tenga un solo perjudicado, cada una de ellas, por ser una reclamación dis-tinta de la otra, debe ser compensada hasta la suma de $15,000, aunque por la exigencia procesal de la jurisdicción de-ban unirse todas en una misma demanda, a menos que no ha-yan circunstancias de tiempo y espacio, dentro del derecho de prescripción, que exijan lo contrario. Ramos Rivera v. E.L.A., supra, pág. 820.
Para evitar que el Estado estuviera expuesto a respon-sabilidad ilimitada en casos de varios demandantes o de un solo demandante con varias causas de acción, se pre-sentó en la Asamblea Legislativa el P. del S. 27 que luego se convirtió en la Ley Núm. 111, supra. Según surge clara-mente de los Informes de las Comisiones de lo Jurídico Civil del Senado y de lo Judicial de la Cámara de Repre-sentantes, el propósito de esta legislación fue limitar el efecto de las decisiones citadas.
En diciembre de 1961, nuestro Tribunal Supremo interpretó en forma liberal la mencionada Ley núm. 104 de 1955 resol-viendo que el tope de responsabilidad de quince mil (15,000) dólares se refiere a los daños que hubiese sufrido cada deman-dante y no a la totalidad de todos los daños que hubiesen sido sufridos por todos los demandantes en un mismo accidente.
Esta interpretación liberal de la ley por el Tribunal Supremo ha sido reiterada en fecha reciente.

Por consiguiente, vista la dimensión tan amplia que se le ha dado a la responsabilidad civil del Estado en virtud de los re-cientes pronunciamientos del Tribunal Supremo, existe el riesgo de que, como consecuencia de un accidente en que resulten per-judicados un número considerable de personas, podría impo-nerse al Estado Libre Asociado, a la luz de la responsabilidad que impone la repetida Ley Núm. 104, una carga económica de tal índole que pueda afectar apreciablemente los fondos dispo-nibles para la estructuración de las funciones normales de gobierno.

*78Para atemperar el alcance de las decisiones judiciales men-cionadas es que se propone la enmienda en cuestión. El proyecto dispone, además, que si de las conclusiones del Tribunal, sur-giera que la suma de los daños causados a cada uno de los reclamantes excede treinta mil (30,000) dólares, se procederá a distribuir tal cantidad entre los demandantes, a prorrata, to-mando como base los daños sufridos por cada uno de ellos. (Én-fasis suplido.) Informe de la Comisión de lo Jurídico Civil del Senado sobre el P. del S. 27, 19 Diario de Sesiones de la Asam-blea Legislativa (Senado), Parte 3, pág. 1185 (1965).
La necesidad de esta medida surge de interpretaciones he-chas por nuestro Honorable Tribunal Supremo a la Ley núm. 104 de 1955, según enmendada en el sentido de que cada de-mandante tiene derecho a obtener, sin autorización de la Asam-blea Legislativa, un tope de 15,000, lo cual coloca el poder para demandar al Estado sin su autorización en un riesgo ilimitado. El fin del proyecto es el de atemperar la interpretación judicial fijándole un límite bajo las circunstancias expresadas. (Énfasis suplido.) Informe de la Comisión de lo Judicial de la Cámara de Representantes sobre el P. del S. 27,19 Diario de Sesiones de la Asamblea Legislativa (Cámara), Parte 5, pág. 1964 (1965).
Del historial legislativo surge con meridiana claridad que la intención legislativa fue evitar que el Estado tuviera que responder sin límite en casos de reclamaciones o de-mandantes múltiples debido a nuestras expresiones en Vda. de Valentín v. E.L.A., supra, y en Ramos Rivera v. E.L.A., supra. A esos efectos se impuso el límite de treinta mil dólares ($30,000) para estas situaciones y se dispuso para el prorrateo del mismo en caso de que la cuantía ad-judicada a los demandantes excediera esta suma. No existe expresión alguna en los Informes de las Comisiones, ni en el texto de la ley, que nos permita inferir que la Asamblea Legislativa quizo que en casos de prorrateo un reclamante con una sola causa de acción pudiera obtener compensa-ción en exceso del límite de quince mil dólares ($15,000). El propósito de la Ley Núm. Ill, supra, no fue revocar nues-tras decisiones con relación a que el límite por demandante o causa de acción era quince mil dólares ($15,000). Su pro-pósito fue atemperar el alcance de nuestra determinación a fin de proteger el fisco.
*79Un análisis integral del Art. 2 de la Ley Núm. 104, supra, nos lleva a concluir que la Legislatura en ningún momento pretendió eliminar el límite de quince mil dólares ($15,000) por reclamante para casos de reclamantes múltiples con una sola causa de acción. Lo que hizo la ley fue poner un límite a la cuantía total por la cual puede ser responsable el Estado en estos casos. El límite de quince mil dólares ($15,000) por reclamante o causa de acción quedó inalterado.
La enmienda de 1983 impuso el límite de ciento cin-cuenta mil dólares ($150,000) cuando la acción u omisión de cualquier funcionario, agente o empleado del Estado, o cualquier persona actuando en capacidad oficial o dentro del marco de su función, cargo o empleo, interviniendo culpa o negligencia, causara daños a más de una persona o diera lugar a más de una causa de acción. Este es el límite que aplica a la demanda instada por Ed Defendini y sus padres, por ser éste un caso en el que se causaron daños a más de una persona.
El Procurador General impugna la cuantía adjudicada a Ed Defendini. Este sostiene que la misma no debió exceder de setenta y cinco mil dólares ($75,000) porque Defendini sólo cuenta con una causa de acción a su favor. Para poder determinar si Defendini tiene una o varias causas de ac-ción debemos examinar primero el alcance o ámbito del concepto “causa de acción” para propósitos de la Ley de Reclamaciones y Demandas contra el Estado, Ley Núm 104, supra.
La búsqueda de una definición para el término “causa de acción” fue una tarea a la que se dedicaron varios tra-tadistas norteamericanos de finales del siglo diecinueve y principios del presente siglo. Sin embargo, no lograron po-nerse de acuerdo. Algunos definen “causa de acción” en tér-minos de un derecho a favor del demandante y un deber del demandado. La causa de acción surge cuando el de-*80mandado, en violación de su deber, menoscaba el derecho del demandante.
Every judicial action must therefore involve the following elements: a primary right possessed by the plaintiff, and a corresponding primary duty devolving upon the defendant; a delict or wrong done by the defendant which consisted in a breach of such primary right and duty; a remedial right in favor of the plaintiff, and a remedial duty resting on the defendant springing from this delict, and finally the remedy or relief itself. ... Of these elements, the primary right and duty and the delict or wrong combined constitute the cause of action in the legal sense of the term, and as it is used in the codes of the several States. (Énfasis suplido.) J.N. Pomeroy, Code Remedies: Remedies and Remedial Rights by the Civil Action, 4ta ed., Boston, Ed. Little, Brown and Co., 1904, págs. 460-461. Véanse, además: W.A. Sutherland, A Treatise on Code Pleading and Practice, San Francisco, Ed. Bancroft-Whitney Co., 1910, Vol. I, pág. 120; M.M. Estee, Estee’s Pleadings, Practice and Forms: Adapted to Actions and Special Proceedings under Codes of Civil Procedure, 4ta ed., San Francisco, Ed. Bancroft-Whitney Co., 1898, Vol. I, pág. 92.
Otros definen el concepto como un grupo de hechos que justifican la concesión de un remedio. C.E. Clark, The Code Cause of Action, 33 Yale L.J. 817,828 (1924); Code Practice and Remedies in Courts of Record in Civil Cases in the Western States, San Francisco, Ed. Bancroft-Whitney Co., 1927, Vol. I, págs. 148-149.
Los tribunales tampoco han esbozado una definición general para este término. Pomeroy, supra, pág. 460. Por el contrario, lo que prevalece es la multiplicidad y variedad de definiciones. Code Practice and Remedies in Courts of Record in Civil Cases in the Western States, supra, págs. 148-153.
A cause of action has been variously defined as follows: what a plaintiff must prove to obtain a judgment; the wrong of which a plaintiff complains and for which he or she asks relief; the legal liability arising out of the facts on which plaintiff relies; a matter for which an action may be brought; a right which the law will enforce to recover something from another; the concurrence of the facts which give rise to an enforceable claim; the *81unlawful violation of a right which the facts show; and the subject matter of the controversy. 4 Thompson’s Cyclopedia of Federal Procedure Sec. 14.158, págs. 277-278 (3ra ed. 1992). Véanse, además: Black’s Law Dictionary, 5ta ed., Minnesota, Ed. West Publishing Co., 1979, pág. 201. Los tratadistas están contestes en que éste es un concepto ambiguo que elude una definición precisa. T.W. Arnold, The Code “Cause of Action” Clarified by United States Supreme Court, 19 A.B.A. J. 215 (1933); C.C. Wheaton, The Code “Cause of Action”: Its Definition, 22 Cornell L.Q. 1, 11 (1936); A. Reppy, Introduction to Civil Procedure: Actions and Pleading at Common Law, Buffalo, Ed. Dennis and Co., 1954, pág. 91 esc. 45.
El Tribunal Supremo federal ha señalado que el término “causa de acción” carece de un significado único, por lo que es inútil tratar de adjudicarle una definición general. La definición dependerá del contexto en el que se invoque.
A “cause of action” may mean one thing for one purpose and something different for another. It may mean one thing when the question is whether it is good upon demurrer, and something different when there is a question of the amendment of a pleading or of the application of the principle of res judicata. (Citas omitidas.) At times and in certain contexts, it is identified with the infringement of a right or the violation of a duty. At other times and in other contexts, it is a concept of the law of remedies, the identity of the cause being then dependent on that of the form of action or the writ. Another aspect reveals it as something separate from writs and remedies, the group of operative facts out of which a grievance has developed. This court has not committed itself to the view that the phrase is susceptible of any single definition that will be independent of the context or of the relation to be governed. U.S. v. Memphis Cotton Oil Co., 288 U.S. 62, 67-68 (1933). Véanse, además: Hurn v. Oursler, 289 U.S. 238 (1932); Gully v. First Nat. Bank, 299 U.S. 109 (1936); United States v. Dickinson, 331 U.S. 745 (1947); American Fire & Cas. Co. v. Finn, 341 U.S. 6 (1951); United Mine Workers v. Gibbs, 383 U.S. 715 (1966).
Un estudio de nuestra jurisprudencia demuestra que hemos adoptado el examen contextual del término “causa de acción”. Así encontramos una definición para efecto de la acumulación de acciones (Ortiz v. Texidor, Juez de Distrito, 27 D.P.R. 134, 139-140 (1919)) y otra distinta *82en el contexto de la doctrina de res judicata (Mercado Riera v. Mercado Riera, 100 D.P.R. 940, 951-952 (1972); Lausell Marxuach v. Díaz Yañez, 103 D.P.R. 533, 536 (1975)).
El término “causa de acción” se utiliza en el Art. 2 de la Ley Núm. 104, supra, en el contexto de la responsabilidad civil extracontractual por acciones u omisiones negligentes. La causa de acción en daños y perjuicios fundamentada en conducta negligente consta de tres (3) elementos:
1. El acto o conducta negligente. Para que éste ocurra tiene que:
a. existir un deber reconocido por ley “de ejercer aquel grado de cuidado, cautela, circunspección, diligencia, vigilancia y precaución que sea necesario para no exponer a riesgos irra-zonables de daños, como consecuencia de la conducta del actor, a aquellas personas que, por no estar muy remotas de éste, un hombre prudente y razonable hubiese previsto, dentro de las circunstancias del caso, que quedaban expuestas al riesgo creado por el autor” (H. Brau del Toro, Los daños y perjuicios extracontractuales en Puerto Rico, 2da ed., San Juan, Pubs. J.T.S., 1986, Vol. 1, Cap. VII, págs. 180-181); y
b. “que el actor quebrante dicho deber.” Brau del Toro, op. cit.
2. Que produzca daños.
3. Que exista relación causal suficiente en derecho entre el acto negligente y los daños producidos. Véanse, además: M. Al-baladejo, Derecho Civil, 8va ed., Barcelona, Ed. Bosh, 1989, T. II, Vol. 1, págs. 519-521; J. Santos Briz, Derecho de Daños, Madrid, Ed. Rev. Der. Privado, 1963, pág. 22; Soc. Gananciales v. G. Padín Co., Inc., 117 D.P.R. 94,105 (1986); Bonilla v. Chardón, 118 D.P.R. 599, 610 (1987); Elba A.B.M. v. U.P.R., 125 D.P.R. 294 (1990); Arroyo López v. E.L.A., 126 D.P.R. 682 (1990); Torres Maldonado v. J.C. Penney Co., 130 D.P.R. 546 (1992); J.A.D.M. v. Centro Com. Plaza Carolina, 132 D.P.R. 785 (1993).
Los daños, producto del acto negligente y por los que se reclama compensación, son sólo un elemento de la causa de acción. Brau del Toro, op. cit., Cap. VIII, pág. 423. Por lo tanto, constituye un error identificar los remedios reclamados con la causa de acción. Pomeroy, op. cit., págs. *83460, 462-463; Code Practice and Remedies in Courts of Record in Civil Cases in the Western States, supra, pág. 153.
En Ramos Rivera v. E.L.A., supra, le reconocimos al de-mandante Rafael Ramos Rivera tres (3) causas de acción que surgieron de un accidente de tránsito. La primera por los daños físicos y mentales sufridos por él, la segunda por la muerte de su esposa y la tercera por la muerte de su hijo. Allí expresamos que a veces un evento puede generar varias causas de acción a favor de un demandante.
Es indudable que en un accidente se pueden dar diversas rela-ciones entre las personas perjudicadas y distintas circunstan-cias de tiempo y espacio que indiquen la separabilidad de cada causa de acción. La jurisprudencia se va inclinando cada vez más a considerar la relación de cada persona con el accidente o hecho culposo como una distinta causa de acción que debe ser compensada independientemente, la una de la otra, en una sola demanda o en demandas separadas, de acuerdo con la exigen-cia de las reglas de procedimiento aplicables a cada jurisdic-ción, y así se consideran como causas de acción separadas la una de la otra, aunque se produzcan dentro de un mismo acci-dente, la de una persona por sus propios daños físicos y por los daños a otra persona por la cual tenga él derecho a reclamar por nexo familiar, dependencia, subrogación, etc. (Enfasis suplido.) Ramos Rivera v. E.L.A., supra, págs. 819-820.
Hemos reconocido como una causa de acción independiente de la propia la heredada de la víctima de una acción u omisión culposa o negligente por los daños sufridos por ésta hasta el momento de su deceso. Esto es lo que en Ramos Rivera v. E.L.A., supra, identificamos como una causa de acción por subrogación. Tropigas de P.R. v. Tribunal Superior, 102 D.P.R. 630, 638 (1974). Por otra parte, los dependientes de la víctima de un acto negligente tienen a su favor una causa de acción “por su condición de recipientes de unos ingresos que se ven interrumpidos total o parcial, temporero[s] o permanente[mente]”. Zurkowsky v. Honeywell, Inc., 112 D.P.R. 271, 275 (1982). Esta es la que llamamos causa de acción por dependencia. Pate v. U.S.A., 120 D.P.R. 566, 571 (1988). A través de ésta se *84compensa al demandante por los daños patrimoniales que le ocasionó la interrupción en sus ingresos. También se re-conoce una causa de acción por los daños morales que su-fren las personas vinculadas por lazos de parentesco, afecto y cariño con la víctima de la actuación, negligente. Caéz v. U.S. Casualty Co., 80 D.P.R. 754, 761 (1958). A ésta la denominamos causa de acción por nexo familiar. La misma va dirigida a resarcir al demandante por los daños morales que sufrió.
Es importante notar que en estas tres (3) causas de ac-ción el acto negligente se infligió contra una persona dis-tinta del demandante. Esto es lo que las distingue de la causa de acción que tiene el demandante por los daños per-sonales y patrimoniales/24) sean estos generales o especia-les, que él haya sufrido como consecuencia de un acto ne-gligente que se comete contra su persona.
A Ed Defendini se le concedió compensación por sus da-ños físicos y mentales, y por disminución de su capacidad productiva. Estos son los daños personales y patrimoniales que él sufrió. La compensación por disminución dé la capa-cidad productiva de Ed Defendini no constituye una causa de acción independiente por razón de dependencia. Por lo tanto, éste sólo tiene a su favor una causa de acción.
Procede ahora que determinemos cómo se realizará el prorrateo del límite de ciento cincuenta mil dólares ($150,000) que dispone la ley. Al hacerlo debemos tener en cuenta que la norma básica es que el Estado responde hasta setenta y cinco mil dólares ($75,000) por daños a la persona o a la propiedad. Al analizar ambas partes de la sección conjuntamente, concluimos que a los casos de de-mandantes múltiples o de un solo demandante con varias *85causas de acción también le aplica el límite de setenta y cinco mil dólares ($75,000). Por lo tanto, en casos de pro-rrateo, el máximo que se puede compensar por reclamante con una sola causa de acción será de setenta y cinco mil dólares ($75,000) y a aquellos con más de una causa de acción será de setenta y cinco mil dólares ($75,000) por cada causa de acción, siempre y cuando la totalidad de lo concedido no sobrepase la suma límite de cientocincuenta mil dólares ($150,000).
VI

Conclusión

Por todo lo antes expuesto, procede que en los casos de Defendini Collazo v. E.L.A., RE-88-196 y RE-88-199, se dicte sentencia modificando la emitida por el Tribunal Superior, Sala de Caguas, el 15 de diciembre de 1987, limi-tando la responsabilidad del Estado a setenta y cinco mil dólares ($75,000) por concepto de daños físicos y mentales, y por disminución de la capacidad productiva del deman-dante Ed Defendini; dieciocho mil dólares ($18,000) por las angustias mentales del codemandante Egmidio Defendini; cinco mil trescientos cincuenta dólares ($5,350) por gastos incurridos y gastos futuros relacionados con el cuido de su hijo, y trece mil dólares ($13,000) por las angustias menta-les de la codemandante Rufina Acosta, y así modificada se confirma la misma.
Con relación al caso M.F.R. v. Álamo García;(25) RE-90-371, procede que se dicte sentencia confirmando la emitida por el Tribunal Superior, Sala de Humacao, el 6 de abril de 1990.
El Juez Asociado Señor Rebollo López concurrió con una opinión escrita. El Juez Asociado Señor Fuster Berlingeri *86emitió voto separado de conformidad. El Juez Asociado Señor Negrón García se inhibió. El Juez Asociado Señor Alonso Alonso disintió con una opinión escrita.

(1) La reclamación de la sociedad legal de gananciales fue desestimada por el tribunal porque el Sr. Egmidio Defendini y la Sra. Rufina Acosta estaban divorciados.


(2) Por no ser necesario debido a la conclusión a que llegamos, no discutiremos el segundo señalamiento de error relativo a la razonabilidad de las reclamaciones concedidas.
“Erró el Honorable Tribunal Superior, Sala de Caguas, como cuestión de dere-cho, al conceder compensaciones mínimas e irrazonables en daños a pesar de la prueba contundente desfilada.”


(3) Para proteger la privacidad de los demandantes utilizamos las iniciales de sus nombres.


(4) Los demandantes desistieron de su acción contra Alejandrina Ríos.


(5) Con respecto al señalamiento de que el foro de instancia erró “al establecer unas partidas en concepto de daños al menor José ... muy bajas tomando en consi-deración la magnitud de los mismos”, es innecesario que lo consideremos por razón de la conclusión a la que llegamos. Los demandantes, además, alegan que se cometió error “al no imponer intereses ni honorarios de abogado al Estado Libre Asociado de Puerto Rico, según lo solicitado en la demanda”. Reiteradamente hemos resuelto que no procede una condena al pago de intereses y honorarios de abogado contra el E.L.A. Art. 8 de la Ley de Reclamaciones y Demandas contra el Estado, Ley Núm. 104 de 29 de junio de 1955, según enmendada, 32 L.P.R.A. see. 3083; Regla 44.3(b) de Procedimiento Civil, 32 L.P.R.A. Ap. Ill; Colondres Vélez v. Bayrón Vélez, 114 D.P.R. 833, 841 y 843 (1983); De León v. Sria. de Instrucción, 116 D.P.R. 687, 688 (1985); Pamel Corp. v. E.L.A., 124 D.P.R. 853 (1989).


(6) “Se autoriza demandar al Estado Libre Asociado de Puerto Rico ante el Tribunal de Primera Instancia de Puerto Rico por las causas siguientes:
“(a) Acciones por daños y perjuicios a la persona o a la propiedad hasta la suma de setenta y cinco mil (75,000) dólares causados por acción u omisión de cualquier funcionario, agente o-empleado del Estado, o cualquier otra persona actuando en capacidad oficial y dentro del marco de su función, cargo o empleo interviniendo culpa o negligencia. Cuando por tal acción u omisión se causaren daños y perjuicios a más de una persona, o cuando sean varias las causas de acción a que tenga derecho un solo perjudicado, la indemnización por todos los daños y perjuicios que causare dicha acción u omisión no podrá exceder de la suma de ciento cincuenta mil (150,000) dólares. Si de las conclusiones del tribunal surgiera que la suma de los daños cau-sados a cada una de las personas excede de ciento cincuenta mil (150,000) dólares, el *40tribunal procederá a distribuir dicha suma entre los demandantes, a prorrata, to-mando como base los daños sufridos por cada uno. Cuando se radique una acción contra el Estado por daños y perjuicios a la persona o a la propiedad, el tribunal ordenará, mediante la publicación de edictos en un periódico de circulación general, que se notifique a todas las personas que pudieran tener interés común, que deberán comparecer ante el tribunal, en la fecha dispuesta en los edictos, para que sean acumuladas a los fines de proceder a distribuir la cantidad de ciento cincuenta mil (150,000) dólares entre los demandantes, según se provee en las sees. 3077 et seq. de este título.
“(b) Acciones para reivindicar propiedad mueble e inmueble, o derechos sobre las mismas, con o sin resarcimiento de perjuicios por los daños causados en dicha propiedad o por sus rentas y utilidades y para deslinde de fincas rústicas.
“(e) Acciones civiles en que la cuantía reclamada no exceda de setenta y cinco mil (75,000) dólares de principal, y que se funden en la Constitución, o en cualquier ley de Puerto Rico, o en cualquier reglamento de algún departamento o división del Estado, o en algún contrato expreso o tácito con el Estado.” Art. 2 de la Ley Núm. 104, supra, 32 L.P.R.A. see. 3077.
“El Estado satisfará prontamente cualquier fallo en su contra hasta el máximo señalado en la see. 3077 de este título. Si se tratase del pago de una suma de dinero y no fuere posible hacerlo por no existir fondos a tal fin en el presupuesto corriente, se hará la correspondiente asignación de fondos para su pago en la parte del presu-puesto general de gastos del siguiente año del departamento o agencia correspondiente.” Art. 7 de la Ley Núm. 104, supra, sec. 3082.


(7) Ésta no es la única ley en la que el Estado ha consentido para que se le demande. El ha dado su consentimiento para ser demandado en otras situaciones a través de distintas leyes. Véase Art. 404 del Código Político, 3 L.P.R.A. see. 422; Art. 32 de la Ley Núm. 81 de 14 de marzo de 1912 (3 L.P.R.A. see. 183); Cárdenas Maxán v. Rodríguez Rodríguez, 125 D.P.R. 702 (1990); Alava e Iturregui v. Pueblo de Puerto Rico, 20 D.P.R. 90 (1914).


(8) Otros consideran que existía un precepto similar en el Derecho romano. A estos efectos citan del Digesto, “[e]l príncipe está libre de las leyes; a la Augusta, aunque no está libre de las leyes, los príncipes le otorgan, no obstante, los mismos privilegios que ellos tienen”. D.1,3,31. Véase R. Parker, The King Does No Wrong-Liability for Misadministration, 5 Vand. L. Rev. 167 (1952).
Sin embargo, hay quienes consideran que la norma prevaleciente en el Derecho Civil romano era la de la responsabilidad del Estado. Galarza Soto v. E.L.A., 109 D.P.R. 179, 187 (1979), opinión disidente en parte y concurrente en parte del Juez Asociado Señor Rigau.


(9) Para críticas a esta declaración, véanse: J.D. Lee y B.A. Lindahl, Modern Tort Law: Liability and Litigation, Illinois, Ed. Callaghan, 1988, Vol. I, Sec. 16.01, pág. 653; L.L. Jaffe, Suits Againts Governments and Officers: Sovereign Immunity, 77 Harv. L. Rev. 1, 3 (1963).


(10) Para una descripción más detallada del estatuto, véase Lee y Lindahl, supra, secs. 16.03-16.05.


(11) Véase la opinión disidente en parte y concurrente en parte del Juez Asociado Señor Rigau en Galarza Soto v. E.L.A., supra, págs. 195-196.


(12) “Nada en las secs. 3077 et seq. de este título ni en la see. 5142 del Título 31 autoriza las acciones por daños y perjuicios contra el Estado por acto u omisión de un funcionario, agente o empleado:
“(d)constitutivo de acometimiento, agresión u otro delito contra la persona, en-carcelación ilegal, arresto ilegal, persecución maliciosa, calumnia, libelo, difamación y falsa representación e impostura.” Art. 6(d) de la Ley Núm. 104 de 29 de junio de 1955 (32 L.P.R.A. see. 3081).


(13) El texto de esos artículos, en aquel momento, era el siguiente:
“Se autoriza demandar al Estado Libre Asociado de Puerto Rico, ante el Tribunal de Primera Instancia de Puerto Rico por las siguientes causas:
“(a)Acciones por daños y perjuicios a la persona o a la propiedad hasta la suma de $15,000 causados por acción u omisión de cualquier funcionario, agente o em-pleado del Estado, o cualquier otra persona actuando en capacidad oficial y dentro del marco de su función, cargo o empleo interviniendo culpa o negligencia. Cuando por tal acción u omisión se causaren daños y perjuicios a más de una persona, o cuando sean varias las causas de acción a que tenga derecho un solo perjudicado, la indemnización por todos los daños y perjuicios que causare dicha acción u omisión no podrá exceder de la suma de $30,000. Si de las conclusiones del Tribunal surgiera que la suma de los daños causados a cada una de las personas excede de $30,000, el Tribunal procederá a distribuir dicha suma entre los demandantes, a prorrata, to-mando como base los daños sufridos por cada uno. Cuando se radique una acción contra el Estado por daños y perjuicios a la persona o a la propiedad, el Tribunal ordenará, mediante la publicación de edictos en un periódico de circulación general, que se notifique a todas las personas que pudieran tener interés común, que deberán .comparecer ante el Tribunal, en la fecha dispuesta en los edictos, para que sean acumuladas a los fines de proceder a distribuir la cantidad de $30,000 entre los demandantes, según se provee en .esta' ley.
“(c)Aceiones civiles en que la cuantía reclamada no exceda de $15,000 de principal, y que se funden en la Constitución, o en cualquier ley de Puerto Rico, o en cualquier reglamento de algún departamento o división del Estado, o en algún con-trato expreso o tácito con el Estado.” Art. 2(a) y (c), 32 L.P.R.A. secs. 3077(a) y 3077(c).
“El Estado satisfará prontamente cualquier fallo en su contra hasta el máximo señalado en la see. 3077 de este título. Si se tratase del pago de una suma de dinero y no fuere posible hacerlo por no existir fondos a tal fin en el presupuesto corriente, se hará la correspondiente asignación de fondos para su pago en la parte del presu-puesto general de gastos del siguiente año del departamento o agencia correspondiente. Para ejercitar una causa de acción de las contenidas en los incisos (a) y(c) de la see. 3077 de este título, por una suma mayor que la allí autorizada y para pagar el exceso de una sentencia sobre dichas sumas, será preciso obtener autorización legislativa específica.” Art. 7 (32 L.P.R.A. sec. 3082) (ed.1968).


(14) “[C]onviene observar que en las acciones bajo este estatuto los Jueces Su-periores deben determinar la cuantía de daños que resulte de acuerdo con la prueba, aun cuando pudiere exceder de $15,000, y dictar sentencia sujeto al límite si fuere mayor. Debe ser así ya que la propia Ley 104 permite que se obtenga autorización legislativa específica para pagar el exceso de una sentencia sobre dicho límite.” (Énfasis en el original.) Vda. de Valentín v. E.L.A., 84 D.P.R. 112, 122-123 (1961).


(15) “Las reclamaciones contra los municipios, por daños y perjuicios a la per-, sona o a la propiedad, causados por culpa o negligencia de la corporación municipal, no podrán exceder de la cantidad de quince mil (15,000) dólares. Cuando por una misma actuación u omisión se causaren daños y perjuicios a más de una persona, o cuando sean varias las causas de acción a que tenga derecho un solo perjudicado, la indemnización por todos los daños y perjuicios que causare dicha acción u omisión no podrá exceder la suma de treinta mil (30,000) dólares. Si de las conclusiones del Tribunal surgiera que la suma de los daños causados a cada una de las personas excede de treinta mil (30,000) dólares, el Tribunal procederá a distribuir dicha suma de treinta mil (30,000) dólares entre los demandantes, a prorrata, tomando como base los daños sufridos por cada uno. Cuando se radique una acción contra cualquier municipio, de acuerdo con los términos de este artículo, el Tribunal ordenará que se notifique, mediante la publicación de edictos en un periódico de circulación general, a todas las personas que pudieren tener interés común, que deberán comparecer ante el Tribunal, en la fecha dispuesta en los edictos, para que sean acumuladas, a los fines de proceder a distribuir la cantidad de treinta mil (30,000) dólares entre los demandantes, según se provee en esta sección.
' “Para poder reclamar por sumas mayores que las anteriormente dispuestas, o para que el Tribunal pueda adjudicar dichas sumas mayores, será necesario el con-sentimiento de la Asamblea Municipal, por dos terceras (2/3) partes de sus miem-bros, expresado mediante ordenanza o resolución al efecto, en la cual se consignarán las razones que justifican tal consentimiento.
“Nada de lo aquí dispuesto impedirá que la Asamblea Legislativa autorice cual-quier reclamación contra cualquier municipio, por sumas mayores de las antes men-cionadas, cuando en el interés de la justicia así lo estime conveniente.” Art. 96-A de la Ley Núm. 119 de 24 de junio de 1966 (21 L.P.E.A. ant. sec. 1603a).


(16) “Que entendemos por sistema democrático aquel donde la voluntad del pueblo es la fuente del poder público, donde el orden político está subordinado a los derechos del hombre y donde se asegura la libre participación del ciudadano en las decisiones colectivas (Enfasis suplido.) Preámbulo, Const. E.L.A., L.P.R.A., Tomo 1, ed.1982, pág. 251.
“Se constituye el Estado Libre Asociado de Puerto Rico. Su poder político emana del pueblo y se ejercerá con arreglo a su voluntad, dentro de los términos del convenio acordado entre el pueblo de Puerto Rico y los Estados Unidos de América.” (Enfasis suplido.) Art. I, Sec. 1, Const. E.L.A., L.P.R.A., Tomo 1, ed.1982, pág. 252.


(17) “La enumeración de derechos que antecede no se entenderá en forma res-trictiva ni supone la exclusión de otros derechos pertenecientes al pueblo en una democracia, y no mencionados específicamente. Tampoco se entenderá como restric-tiva de la facultad de la Asamblea Legislativa para aprobar leyes en protección de la vida, la salud y el bienestar del pueblo.” Art. II, Sec. 19, Const. E.L.A., L.P.R.A., Tomo 1, ed.1982, pág. 332.


(18) El texto de los proyectos presentados es el siguiente:
“Toda persona puede demandar al Estado o a cualquier entidad pública en los casos, en la forma y dentro de los límites que se disponga por ley, por daños sufridos como consecuencia de actos ilegales o negligentes de cualquier funcionario público en el desempeño de su cargo.
“El Pueblo de Puerto Rico, sus agencias y municipios, serán responsables de los perjuicios que causen sus funcionarios o empleados a las personas o bienes de éstas por cualquier daño que surja de la culpa o negligencia por funcionarios o empleados en el desempeño de sus funciones.
“Salvo los casos en que por razones de interés público por ley hubieren sido excluidos, el Estado siempre que por medio de un funcionario público o empleado actuando en el desempeño de sus funciones, causare daño a una persona natural o jurídica por acción u omisión ilegales o que intervenga culpa o negligencia, estará obligado a indemnizar el daño causado. De no hacerlo podrá ser demandado ante los tribunales de justicia en la misma forma que un ciudadado particular.” 3 Diario de Sesiones, supra, págs. 1530, 1547.


(19) Las partes I y III de la opinión obtuvieron el voto de conformidad de cuatro (4) jueces. La parte II, en la que aparecen las declaraciones citadas, sólo obtuvo el voto de tres (3) jueces. Por no obtener el voto de conformidad de la mayoría ésta no formó parte de la opinión del Tribunal.


(20) Para disposiciones previas, véase Ley de 27 de febrero de 1902 (1 L.P.R.A. sec. 12); Acta Jones, 39 Stat. 951, Documentos Históricos, See. 2, L.P.R.A., Tomo 1.


(21) “Every subject of this state is entitled to a certain remedy, by having recourse to the laws, for all injuries he may receive in his person, property, or character; to obtain right and justice freely, without being obliged to purchase it; completely, and without any denial; promptly, and without delay; conformably to the laws.” Pt. 1, Art. 14, Const. N. H., 1 New Hampshire Revised Statutes Annotated, New Hampshire, Ed. Equity, 1988, pág. 70.
“All courts shall be public, and every person shall have speedy remedy therein for wrongs sustained.” Art. 1, Sec. 7, Const. S. C.


(22) “Courts of justice shall be open to every person, and speedy remedy afforded for every injury of person, property, or character. No person shall be deprived of this full legal redress for injury incurred in employment for which another person may be liable except as to fellow employees and his immediate employer who hired him if such immediate employer provides coverage under the Workmen’s Compensation Laws of this state. Right and justice shall be administered without sale, denial, or delay.” Art. II, Sec. 16, Const. Mont., 1 Revised Codes of Montana, suppl, Indiana, Allen Smith Company, 1977.


(23) jgn su parte pertinente, el Art. 2 de la Ley Núm. 104, supra, 32 L.P.R.A. see. 3077, dispone:
“Cuando por tal acción u omisión se causaren daños y perjuicios a más de una persona, o cuando sean varias las causas de acción a que tenga derecho un solo perjudicado, la indemnización por todos los daños y perjuicios que causare dicha acción u omisión no podrá exceder la suma de ciento cincuenta mil ($150,000) dólares. Si de las conclusiones del tribunal surgiera que la suma de los daños cau-sados a cada una de las personas excede de ciento cincuenta mil (150,000) dólares, el tribunal procederá a distribuir dicha suma entre los demandantes, a prorrata, to-mando como base los daños sufridos por cada uno.” (Énfasis suplido.)


(24) El tratadista Herminio Brau del Toro clasifica los daños y perjuicios en personales y patrimoniales. “Así pues, los daños y perjuicios pueden ser personales y patrimoniales, pudiendo desdoblarse los personales en corporales y morales según afecten al cuerpo o al espíritu.” H. Brau del Toro, Los daños y perjuicios extracon-tractuales en Puerto Rico, 2da ed., San Juan, Pubs. J.T.S., 1986, Vol. 1, Cap. VIII, pág. 427.


(25) En este caso ni el Estado ni los demandantes cuestionaron el prorrateo de las cuantías.


(1) En Nebbia v. New York, 291 U.S. 502 (1934), y luego en West Coast Hotel Co. v. Parrish, 300 U.S. 379 (1937), el Tribunal Supremo federal abandonó la vieja doctrina de Lochner v. New York, 198 U.S. 45 (1905), para establecer que el Estado podía imponer cualquier reglamentación que fuera razonable para alcanzar los propósitos legítimos de política pública.